 

 

EXHIBIT 10.1

Corporate Capital Trust, Inc. - 8-K [cct-8k_112916.htm]



EXECUTION COPY

 

 

 

LOAN AND SECURITY AGREEMENT

 

dated as of

 

November 29, 2016

 

among

 

CCT SE I LLC

 

The Lenders Party Hereto

 

The Collateral Administrator, Collateral Agent and Intermediary Party Hereto

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

and

 

CORPORATE CAPITAL TRUST, INC.,
as Portfolio Manager

 

 

 



 

 

 

Table of Contents

 



        Page           ARTICLE I THE PORTFOLIO INVESTMENTS   SECTION 1.01.  
Purchases of Portfolio Investments   21 SECTION 1.02.   Procedures for Purchases
and Related Advances   21 SECTION 1.03.   Conditions to Purchases and Advances  
21 SECTION 1.04.   Sales of Portfolio Investments   22 SECTION 1.05.   Certain
Assumptions relating to Portfolio Investments   24 SECTION 1.06.   Valuation of
Permitted Non-USD Currency Assets   24           ARTICLE II THE AdvanceS  
SECTION 2.01.   Financing Commitments   24 SECTION 2.02.   [Reserved]   25
SECTION 2.03.   Advances; Use of Proceeds   25 SECTION 2.04.   Other Conditions
to Advances   26   ARTICLE III ADDITIONAL TERMS APPLICABLE TO THE Advances  
SECTION 3.01.   The Advances   27 SECTION 3.02.   [Reserved]   30 SECTION 3.03.
  Taxes   30           ARTICLE IV COLLECTIONS AND PAYMENTS           SECTION
4.01.   Interest Proceeds   34 SECTION 4.02.   Principal Proceeds   34 SECTION
4.03.   Principal and Interest Payments; Prepayments; Commitment Fee   35
SECTION 4.04.   Market Value Cure Account   37 SECTION 4.05.   Priority of
Payments   37 SECTION 4.06.   Payments Generally   38 SECTION 4.07.  
Termination or Reduction of Financing Commitments   38           ARTICLE V THE
PORTFOLIO MANAGER           SECTION 5.01.   Appointment and Duties of the
Portfolio Manager   39 SECTION 5.02.   Portfolio Manager Representations as to
Eligibility Criteria; Etc.   40 SECTION 5.03.   Indemnification   40          
ARTICLE VI REPRESENTATIONS, WARRANTIES AND COVENANTS           SECTION 6.01.  
Representations and Warranties   40

 



 

 

 

- ii -

 

SECTION 6.02.   Covenants of the Company and the Portfolio Manager   44 SECTION
6.03.   Amendments of Portfolio Investments, Etc.   49           ARTICLE VII
EVENTS OF DEFAULT           ARTICLE VIII ACCOUNTS; COLLATERAL SECURITY          
SECTION 8.01.   The Accounts; Agreement as to Control   52 SECTION 8.02.  
Collateral Security; Pledge; Delivery   55           ARTICLE IX THE AGENTS      
    SECTION 9.01.   Appointment of Administrative Agent and Collateral Agent  
57 SECTION 9.02.   Additional Provisions Relating to the Collateral Agent and
the Collateral Administrator   60   ARTICLE X MISCELLANEOUS           SECTION
10.01.   Non-Petition; Limited Recourse   62 SECTION 10.02.   Notices   63
SECTION 10.03.   No Waiver   63 SECTION 10.04.   Expenses; Indemnity; Damage
Waiver; Right of Setoff   63 SECTION 10.05.   Amendments   64 SECTION 10.06.  
Successors; Assignments   65 SECTION 10.07.   Governing Law; Submission to
Jurisdiction; Etc.   67 SECTION 10.08.   Interest Rate Limitation   67 SECTION
10.09.   PATRIOT Act   68 SECTION 10.10.   Counterparts   68 SECTION 10.11.  
Headings   68 SECTION 10.12.   Acknowledgement and Consent to Bail-In of EEA
Financial Institutions   68



    Schedules     Schedule 1 Transaction Schedule Schedule 2 Contents of Notice
of Acquisition Schedule 3 Eligibility Criteria Schedule 4 Concentration
Limitations Schedule 5 Initial Portfolio Investments Schedule 6 Moody’s Industry
Classifications     Exhibits     Exhibit A Form of Request for Advance Exhibit B
Form of Reports



 



 

 

 

LOAN AND SECURITY AGREEMENT dated as of November 29, 2016 (this “Agreement”)
among CCT SE I LLC, as borrower (the “Company”); CORPORATE CAPITAL TRUST, INC.
(the “Portfolio Manager”); the Lenders party hereto; STATE STREET BANK AND TRUST
COMPANY, in its capacity as collateral agent (in such capacity, the “Collateral
Agent”); STATE STREET BANK AND TRUST COMPANY, in its capacity as collateral
administrator (in such capacity, the “Collateral Administrator”); STATE STREET
BANK AND TRUST COMPANY, in its capacity as securities intermediary (in such
capacity, the “Securities Intermediary”) and as bank (in such capacity, the
“Bank” and, together with the Securities Intermediary in such respective
capacities, the “Intermediary”); and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

 

The Portfolio Manager and the Company wish for the Company to acquire and
finance certain corporate loans and other corporate debt securities (the
“Portfolio Investments”), all on and subject to the terms and conditions set
forth herein.

 

Furthermore, the Company intends to enter into a Sale and Contribution Agreement
(the “Sale Agreement”), dated on or about the date hereof, between the Company
and Corporate Capital Trust, Inc. (in such capacity, the “Seller”), pursuant to
which the Company shall from time to time acquire Portfolio Investments from the
Seller.

 

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association (“JPMCB”) and its respective successors and permitted
assigns (together with JPMCB, the “Lenders”) have agreed to make advances to the
Company (“Advances”) hereunder to the extent specified on the transaction
schedule attached as Schedule 1 hereto (the “Transaction Schedule”).

 

Accordingly, the parties hereto agree as follows:

 

Certain Defined Terms

 

“Accordion Date” means any Business Day on which the Administrative Agent (in
its sole discretion) approves in writing (which may be by email) an Accordion
Option Request.

 

“Accordion Option” means, on any date prior to the termination of the
Reinvestment Period on which the aggregate outstanding principal amount of the
Advances is at least equal to U.S.$300,000,000, the option of the Company to
request in writing (which may be by email) (each an “Accordion Option Request”)
from the Administrative Agent and the Lenders an increase of the Financing
Commitments to up to U.S.$400,000,000; provided that the amount of each
Accordion Option Request shall be not less than U.S.$25,000,000.

 

“Accounts” has the meaning set forth in Section 8.01(a).

 

“Additional Payment Date” has the meaning set forth in Section 4.05.

 

“Adjusted Applicable Margin” means the stated Applicable Margin for Advances set
forth on the Transaction Schedule plus 2% per annum.

 

“Administrative Agent” has the meaning set forth in the introductory section of
this Agreement.

 

“Advances” has the meaning set forth in the introductory section of this
Agreement.

 



 

 

 

- 2 -

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Company) at law or in equity, or before or by
any Governmental Authority, whether pending, active or, to the Company’s or the
Portfolio Manager’s knowledge, threatened against or affecting the Company or
the Portfolio Manager or their respective property that would reasonably be
expected to result in a Material Adverse Effect.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person
but, which shall not, with respect to the Company, include the obligors under
any Portfolio Investment. For the purposes of this definition, control of a
Person shall mean the power, direct or indirect, (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of any
such Person or (ii) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 

“Agent” has the meaning set forth in Section 9.01.

 

“Agent Business Day” means any day on which commercial banks settle payments in
each of New York City and the city in which the corporate trust office of the
Collateral Agent is located (which shall initially be Boston, MA).

 

“Agreement” has the meaning set forth in the introductory paragraph hereto.

 

“Amendment” has the meaning set forth in Section 6.03.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

 

“Applicable Law” means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

 

“AUD” means Australian dollars.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively. In the event that the Base Rate is below
zero at any time during the term of this Agreement, it shall be deemed to be
zero until it exceeds zero again.

 

“Borrower” means Corporate Capital Trust, Inc., in its capacity as borrower
under the Parent Credit Agreement.

 

“Borrowing Base Test” means a test that will be satisfied on any date of
determination if the following is true:

 

Net Advance ≤  AR Net Asset Value



 

Where:

 

AR = 60%.

 



 

 

 

- 3 -

 

“Business Day” means any day on which commercial banks are open in each of New
York City and the city in which the corporate trust office of the Collateral
Agent is located; provided that, (i) with respect to any LIBOR related
provisions herein or the payment, calculation or conversion of amounts
denominated in GBP, “Business Day” shall be deemed to exclude any day on which
banks are required or authorized to be closed in London, England, (ii) with
respect to any provisions herein relating to the calculation or conversion of
amounts denominated in Euros, “Business Day” shall be deemed to exclude any day
on which banks are required or authorized to be closed in London, England or
which is not a TARGET2 Settlement Day, (iii) with respect to the calculation or
conversion of amounts denominated in AUD, “Business Day” shall be deemed to
exclude any day on which banks are required or authorized to be closed in
Sydney, Australia and (iv) with respect to any provisions herein relating to the
calculation or conversion of amounts denominated in CAD, , “Business Day” shall
be deemed to exclude any day on which banks are required or authorized to be
closed in Toronto, Canada.

 

“CAD” means Canadian dollars.

 

“Calculation Period” means the quarterly period from and including the date on
which the first Advance is made hereunder to but excluding the first Calculation
Period Start Date following the date of such Advance and each successive
quarterly period from and including a Calculation Period Start Date to but
excluding the immediately succeeding Calculation Period Start Date (or, in the
case of the last Calculation Period, if the last Calculation Period does not end
on the 15th calendar day of November, February, May or August, the period from
and including the related Calculation Period Start Date to but excluding the
Maturity Date).

 

“Calculation Period Start Date” means the 30th calendar day of November,
February, May and August of each year (or, if any such date is not a Business
Day, the immediately succeeding Business Day), commencing in November 2016.

 

“Cash Equivalents” means, any of the following: (i) marketable securities (a)
issued or directly and unconditionally guaranteed as to interest and principal
by the United States Government or (b) issued by any agency of the United States
the obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least “A-1” from S&P or at least “P-1” from
Moody’s; (iii) commercial paper maturing no more than three months from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s; (iv) certificates of
deposit or bankers’ acceptances maturing within three months after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000; and (v) shares
of any money market mutual fund that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $5,000,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s.

 



 

 

 

- 4 -

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued by any United States
regulatory authority (i) under or in connection with the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in connection
with the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) shall be deemed to have
occurred after the date of this Agreement for purposes of this definition,
regardless of the date adopted, issued, promulgated or implemented.

 

“Change of Control” means an event or series of events by which (A) the Parent
or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) shall cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company or (B) CNL Fund Advisors Company or its
Affiliates shall cease to be the investment advisor of the Parent.

 

“Charges” has the meaning set forth in Section 10.08.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning set forth in Section 8.02(a).

 

“Collateral Administrator” has the meaning set forth in the introductory section
of this Agreement.

 

“Collateral Agent” has the meaning set forth in the introductory section of this
Agreement.

 

“Collateral Principal Amount” means on any date of determination (A) the
aggregate principal balance of the Portfolio, including the funded and unfunded
balance on any Delayed Funding Term Loan or Revolving Loan, as of such date plus
(B) the amounts on deposit in the Accounts (including cash and Eligible
Investments) representing Principal Proceeds as of such date minus (C) the
aggregate principal balance of all Ineligible Investments as of such date.

 

“Collection Account” has the meaning set forth in Section 8.01(a).

 

“Company” has the meaning set forth in the introductory section of this
Agreement.

 

“Concentration Limitation Excess” means, on any date of determination, without
duplication, all or the portion of the principal amount of any Portfolio
Investment that exceeds any Concentration Limitation as of such date; provided
that the Portfolio Manager shall select in its sole discretion which Portfolio
Investment(s) constitute part of the Concentration Limitation Excess; provided
further that, with respect to any excess that includes all or a portion of a
Delayed Funding Term Loan or a Revolving Loan, the Portfolio Manager shall
select any term Portfolio investment from the same obligor and/or any funded
portion of the aggregate commitment amount of such Delayed Funding Term Loan or
Revolving Loan before selecting any unfunded portion of such aggregate
commitment amount; provided further that if the Portfolio Manager does not so
select any Portfolio Investment(s), the applicable portion of the Portfolio
Investment(s) with the lowest Market Value (as determined by the Administrative
Agent in a commercially reasonable manner) shall make up the Concentration
Limitation Excess.

 



 

 

 

- 5 -

 

“Concentration Limitations” has the meaning set forth in Schedule 4.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Credit Risk Party” has the meaning set forth in Article VII.

 

“Custodial Account” has the meaning set forth in Section 8.01(a)

 

“Default” has the meaning set forth in Section 1.03.

 

“Deliver” (and its correlative forms) means the taking of the following steps by
the Company or the Portfolio Manager:

 

(1)       in the case of Portfolio Investments and Eligible Investments, by (x)
causing the Securities Intermediary to indicate by book entry that a financial
asset comprised thereof has been credited to the applicable Account and (y)
causing the Securities Intermediary to agree that it will comply with
entitlement orders originated by the Collateral Agent with respect to each such
security entitlement without further consent by the Company;

 

(2)       in the case of each general intangible, by notifying the obligor
thereunder of the security interest of the Collateral Agent;

 

(3)       in the case of Portfolio Investments consisting of instruments (the
“New York Collateral”) that do not constitute a financial asset forming the
basis of a security entitlement delivered to the Collateral Agent pursuant to
clause (1) above, by causing (x) the Collateral Agent to obtain possession of
such New York Collateral in the State of New York, or (y) a Person other than
the Company and a securities intermediary (A)(I) to obtain possession of such
New York Collateral in the State of New York, and (II) to then authenticate a
record acknowledging that it holds possession of such New York Collateral for
the benefit of the Collateral Agent or (B)(I) to authenticate a record
acknowledging that it will take possession of such New York Collateral for the
benefit of the Collateral Agent and (II) to then acquire possession of such New
York Collateral in the State of New York;

 

(4)       in the case of any account (and all amounts held therein, including
the MV Cure Account and amounts on deposit therein) which constitutes a “deposit
account” under Article 9 of the UCC, by causing the Intermediary to continuously
identify in its books and records the security interest of the Collateral Agent
in such account and, except as may be expressly provided herein to the contrary,
establishing dominion and control over such account in favor of the Collateral
Agent; and

 

(5)       in all cases, by filing or causing the filing of a financing statement
with respect to such Collateral with the Delaware Secretary of State.

 

Notwithstanding clauses (1) and (3) above, the Company or the Portfolio Manager
on its behalf shall ensure that all Portfolio Investments denominated in a
Permitted Non-USD Currency and all proceeds thereof shall be deposited in or
credited to a Permitted Non-USD Currency Account.

 



 

 

 

- 6 -

 

“Delayed Funding Term Loan” means any Loan that (a) requires the holder thereof
to make one or more future advances to the obligor under the underlying
instruments relating thereto, (b) specifies a maximum amount that can be
borrowed on one or more fixed borrowing dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the obligor thereunder; but any
such Loan will be a Delayed Funding Term Loan only until all commitments by the
holders thereof to make advances to the obligor thereon expire or are terminated
or reduced to zero.

 

“Designated Email Notification Address” means Jonathan.Shafer@cnl.com, provided
that, so long as no Event of Default shall have occurred and be continuing and
no Market Value Event shall have occurred, the Company may, upon at least five
(5) Business Day’s written notice to the Administrative Agent, the Collateral
Administrator and the Collateral Agent, designate any other email address as the
Designated Email Notification Address.

 

“Designated Independent Broker-Dealer” means J.P. Morgan Securities LLC;
provided that, so long as no Market Value Event shall have occurred and no Event
of Default shall have occurred and be continuing, the Portfolio Manager may,
upon at least five (5) Business Day’s written notice to the Administrative
Agent, the Collateral Administrator and the Collateral Agent, designate another
Independent Broker-Dealer as the Designated Independent Broker-Dealer.

 

“EBITDA” means, with respect to the last four full fiscal quarters with respect
to any Portfolio Investment, the meaning of “EBITDA”, “Adjusted EBITDA” or any
comparable definition in the underlying instruments for each such Portfolio
Investment, and in any case that “EBITDA”, “Adjusted EBITDA” or such comparable
definition is not defined in such underlying instruments, an amount, for the
obligor on such Portfolio Investment and any parent that is obligated pursuant
to the underlying instruments for such Portfolio Investment (determined on a
consolidated basis without duplication in accordance with GAAP) equal to
earnings from continuing operations for such period plus (a) interest expense,
(b) income taxes, (c) depreciation and amortization for such four fiscal quarter
period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), other
non-cash charges and organization costs, (e) extraordinary losses in accordance
with GAAP, (f) one-time, non-recurring or non-cash charges consistent with the
applicable compliance statements and financial reporting packages provided by
such obligor, and (g) any other item the Portfolio Manager and the
Administrative Agent mutually deem to be appropriate; provided that with respect
to any obligor for which four full fiscal quarters of economic data are not
available, EBITDA shall be determined for such obligor based on annualizing the
economic data from the reporting periods actually available.

 

“Effective Date” has the meaning set forth in Section 2.04.

 

“Eligibility Criteria” has the meaning set forth in Section 1.03.

 

“Eligible Investments” has the meaning set forth in Section 4.01.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company or the Parent, as applicable, within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412, 430 or 431 of the
Code).

 



 

 

 

- 7 -

 

“ERISA Event” means that (1) the Company has underlying assets which constitute
“plan assets” within the meaning of the Plan Asset Rules or (2) any of the
Company, the Parent or any ERISA Affiliate sponsors, maintains, contributes to,
is required to contribute to or has any material liability with respect to any
Plan.

 

“Event of Default” has the meaning set forth in Article VII.

 

“Excess Interest Proceeds” means, at any time of determination, the excess of
(1) amounts then on deposit in the Accounts representing Interest Proceeds over
(2) the sum of the projected amount required to be paid pursuant to Section
4.05(a) and (b) on the next Interest Payment Date, the next Additional Payment
Date or the Maturity Date, as applicable, as determined by the Company in good
faith and in a commercially reasonable manner and verified by the Administrative
Agent.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Secured Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Financing
Commitment or Advance pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Financing Commitment or Advance or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Secured Party’s failure to comply with Section 3.03(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Expense Cap Amount” has the meaning set forth in Section 4.05(a).

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and intergovernmental
agreements thereunder, similar or related non-U.S. law that correspond to
Sections 1471 to 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code and any U.S. or
non-U.S. fiscal or regulatory law, legislation, rules, guidance, notes or
practices adopted pursuant to such intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financing Commitment” means, with respect to each Lender, the commitment of
such Lender to provide Advances to the Company hereunder in an amount up to but
not exceeding the amount set forth opposite such Lender’s name on the
Transaction Schedule that is held by such Lender at such time.

 



 

 

 

 - 8 -

 

“ Financial Officer” means the president, any senior vice president, chief
financial officer, principal accounting officer, chief accounting officer,
treasurer, assistant treasurer, controller or assistant controller of the
Company.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“GAAP” means generally accepted accounting principles in the effect from time to
time in the United States, as applied from time to time by the Company.

 

“GBP” means British Pounds.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Indebtedness” as applied to any Person, means, without duplication, as
determined in accordance with GAAP, (i) all indebtedness of such Person for
borrowed money; (ii) all obligations of such Person evidenced by bonds,
debentures, notes, deferrable securities or other similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business; (iv) that portion of obligations with respect to capital leases that
is properly classified as a liability of such Person on a balance sheet; (v) all
non-contingent obligations of such Person to reimburse or prepay any bank or
other Person in respect of amounts paid under a letter of credit, banker’s
acceptance or similar instrument; (vi) all debt of others secured by a Lien on
any asset of such Person, whether or not such debt is assumed by such Person;
and (vii) all debt, lease obligations or similar obligations to repay money of
others guaranteed by such Person or for which such Person acts as surety and
other contingent obligations to purchase, to provide funds for payment, to
supply funds to invest in any Person or otherwise to assure a creditor against
loss. Notwithstanding the foregoing, “Indebtedness” shall not include a
commitment arising in the ordinary course of business to purchase a future
Portfolio Investment in accordance with the terms of this Agreement.

 

“Indemnified Person” has the meaning specified in Section 5.03(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 10.04(b).

 

“Independent Broker-Dealer” means any of the following (as such list may be
revised from time to time by mutual agreement of the Company and the
Administrative Agent): Bank of America/Merrill Lynch, Barclays Bank, BNP
Paribas, Citibank, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JPMorgan,
Lloyds, Morgan Stanley, Nomura, The Royal Bank of Scotland, UBS, Wells Fargo and
any Affiliate of any of the foregoing, but in no event including the Company or
any Affiliate of the Company.

 



 

 

 

 - 9 -

 

“Ineligible Investment” means any Portfolio Investment that fails, at any time,
to satisfy the Eligibility Criteria; provided that with respect to any Portfolio
Investment for which the Administrative Agent has waived one or more of the
criteria set forth on Schedule 3, the Eligibility Criteria in respect of such
Portfolio Investment shall be deemed not to include such waived criteria at any
time after such waiver and such Portfolio Investment shall not be considered an
“Ineligible Investment” by reason of its failure to meet such waived criteria;
provided further that any Portfolio Investment (other than an Initial Portfolio
Investment) which has not been approved by the Administrative Agent pursuant to
Section 1.02 on or prior to its Trade Date will be deemed to be an Ineligible
Investment until such later date (if any) on which such Portfolio Investment is
so approved.

 

“Initial Portfolio Investments” means the Portfolio Investments listed in
Schedule 5.

 

“Interest Payment Date” has the meaning set forth in Section 4.03(b).

 

“Interest Proceeds” means all payments of interest received in respect of the
Portfolio Investments and Eligible Investments acquired with the proceeds of
Portfolio Investments (in each case other than accrued interest purchased using
Principal Proceeds, but including proceeds received from the sale of interest
accrued after the date on which the Company acquired the related Portfolio
Investment), all other payments on the Eligible Investments acquired with the
proceeds of Portfolio Investments (for the avoidance of doubt, such other
payments shall not include principal payments (including, without limitation,
prepayments, repayments or sale proceeds) with respect to Eligible Investments
acquired with Principal Proceeds) and all payments of fees, dividends and other
similar amounts received in respect of the Portfolio Investments or deposited
into any of the Accounts (including closing fees, commitment fees, facility
fees, late payment fees, amendment fees, waiver fees, prepayment fees and
premiums, ticking fees, delayed compensation, customary syndication or other
up-front fees and customary administrative agency or similar fees); provided,
however, that for the avoidance of doubt, Interest Proceeds shall not include
amounts or Eligible Investments in the MV Cure Account or Unfunded Exposure
Account or any proceeds therefrom.

 

“Investment” means (a) the purchase of any debt or equity security of any other
Person, (b) the making of any Loan or advance to any other Person, or (c)
becoming obligated with respect to a contingent obligation in respect of
obligations of any other Person.

 

“IRS” means the United States Internal Revenue Service.

 

“JPMCB” has the meaning set forth in the introductory section of this Agreement.

 

“Lenders” has the meaning set forth in the introductory section of this
Agreement.

 

“Lender Participant” has the meaning set forth in Section 10.06(c).

 

“Liabilities” has the meaning set forth in Section 5.03.

 

“LIBO Rate” means, for each Calculation Period relating to an Advance, the rate
appearing on the Reuters Screen at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Calculation Period, as the
rate for U.S. dollar deposits with a maturity of three months. If such rate is
not available at such time for any reason, then the LIBO Rate for such
Calculation Period shall be equal to the rate that results from interpolating on
a linear basis between (a) the rate appearing on the Reuters Screen for the
longest period available that is shorter than three months and (b) the rate
appearing on the Reuters Screen that is the shortest period available that is
longer than three months. The LIBO Rate shall be determined by the
Administrative Agent (and notified in writing to the Collateral Administrator
and the Portfolio Manager), and such determination shall be conclusive absent
manifest error. Notwithstanding anything in the foregoing to the contrary, if
the LIBO Rate as calculated for any purpose under this Agreement is below zero,
the LIBO Rate will be deemed to be zero for such purpose until such time as it
exceeds zero again.

 



 

 

 

- 10 -

 

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

 

“Loan” means any obligation for the payment or repayment of borrowed money that
is documented by a term and/or revolving loan agreement or other similar credit
agreement.

 

“Loan Documents” means this Agreement and the Sale Agreement.

 

“Margin Stock” has the meaning provided such term in Regulation U of the Board
of Governors of the Federal Reserve Board.

 

“Market Value” means, on any date of determination, (i) with respect to any
Senior Secured Loan, Second Lien Loan or U.S. dollar denominated corporate debt
security, the average indicative bid-side price determined by Markit Group
Limited, LoanX, Inc. or TRACE (or, if the Administrative Agent determines in
good faith that such bid price is not available or is not indicative of the
actual current market value, the market value of such Senior Secured Loan,
Second Lien Loan or corporate debt security as determined by the Administrative
Agent in good faith and in a commercially reasonable manner) and (ii) with
respect to any other Portfolio Investment, the market value of such Portfolio
Investment as determined by the Administrative Agent in good faith and in a
commercially reasonable manner, in each case, expressed as a percentage of par.

 

So long as no Market Value Event has occurred or Event of Default has occurred
and is continuing, the Portfolio Manager shall have the right to initiate a
dispute of the Market Value of certain Portfolio Investments as set forth below;
provided that the Portfolio Manager provides the bid or valuation set forth
below no later than 2:00 p.m. New York City time on the Business Day immediately
following the related date of determination.

 

If the Portfolio Manager disputes the determination of Market Value with respect
to any Portfolio Investment whose Market Value is not determined by the
Administrative Agent using Markit Group Limited, LoanX, Inc. or TRACE, the
Portfolio Manager may, with respect to up to three such Portfolio Investments in
each calendar quarter, engage a Nationally Recognized Valuation Provider, at the
expense of the Company, to provide a valuation of the applicable Portfolio
Investments and submit evidence of such valuation to the Administrative Agent;
provided that if the Administrative Agent disputes the determination of Market
Value made by such Nationally Recognized Valuation Provider, the Administrative
Agent many engage a valuation provider who provides asset valuation services for
assets similar to the Portfolio Investments, at the expense of the
Administrative Agent, to provide a valuation of the applicable Portfolio
Investments and submit evidence of such valuation to the Company and the
Portfolio Manager; provided further that the Market Value of such Portfolio
Investment shall be the average of the Market Value provided by Nationally
Recognized Valuation Provider selected by the Portfolio Manager and the Market
Value provided by the valuation provider selected by the Administrative Agent.
With respect to any Portfolio Investment whose Market Value is determined by the
Administrative Agent using Markit Group Limited, LoanX, Inc. or TRACE, the
Portfolio Manager may, at the expense of the Company, obtain a written
executable bid from an Independent Broker-Dealer for the full principal amount
of such Portfolio Investment and submit evidence of such bid to the
Administrative Agent.

 



 

 

 

- 11 - 

 

The market value of any Portfolio Investment determined in accordance with the
immediately preceding paragraph will be the Market Value for the applicable
Portfolio Investment from and after (but not earlier than) the Business Day
following receipt of notice of such valuation by the Administrative Agent until
the Administrative Agent has made a good faith and commercially reasonable
determination that the Market Value of such Portfolio Investment has changed, in
which case the Administrative Agent may determine another Market Value (in
accordance with the definition of Market Value); provided that, on any future
date of determination, the Market Value of any Portfolio Investment determined
in accordance with this paragraph may be disputed by the Portfolio Manager in
accordance with and subject to the dispute provision above.

 

Notwithstanding anything to the contrary herein, (A) the Market Value for any
Portfolio Investment shall not be greater than the par amount thereof, (B) the
Market Value of any Ineligible Investment shall be deemed to be zero and (C) the
Administrative Agent shall be entitled to disregard as invalid any bid submitted
by the Portfolio Manager from any Independent Broker-Dealer if, in the
Administrative Agent’s good faith judgment: (i) such Independent Broker-Dealer
is ineligible to accept assignment or transfer of the relevant Portfolio
Investment or portion thereof, as applicable, substantially in accordance with
the then-current market practice in the principal market for such Portfolio
Investment, as reasonably determined by the Administrative Agent; or (ii) such
firm bid or such firm offer is not bona fide due to the insolvency of the
Independent Broker-Dealer.

 

The Administrative Agent shall notify the Company, the Portfolio Manager and the
Collateral Administrator in writing of the then-current Market Value of each
Portfolio Investment in the Portfolio no later than the 5th day of each calendar
month or upon the reasonable request of the Portfolio Manager (but no more
frequently than three (3) requests per calendar month). Any notification from
the Administrative Agent to the Company that the events set forth in clause
(A)(i) of the definition of the term Market Value Event have occurred and are
continuing shall be accompanied by a written statement showing the then-current
Market Value of each Portfolio Investment.

 

Each of the Company and the Portfolio Manager acknowledge and agree that (i) all
determinations made by the Administrative Agent in connection with the Market
Value of any Portfolio Investment will be made solely for purposes of this
Agreement in accordance with the methodology set forth above, (ii) neither the
Administrative Agent nor any of its Affiliates will have any obligation to
provide the same or similar market value quotations or determinations in any
other context, including, without limitation, in connection with any other
lending facility provided by the Administrative Agent or any of its Affiliates
(or for which any such person acts in an agency capacity) or any arrangement
whereby the Administrative Agent or any of its Affiliates provides valuation or
similar services and (iii) the Administrative Agent and/or any of its Affiliates
may value any Portfolio Investment on its own books and records for any purpose
differently than they are valued for any purpose under this Agreement.

 



 

 

 

- 12 -

 

“Market Value Cure” means, on any date of determination, (i) with the consent of
the Administrative Agent, the contribution by the Parent of additional Portfolio
Investments and the pledge and Delivery thereof by the Company to the Collateral
Agent pursuant to the terms hereof, (ii) the contribution by the Parent of cash
to the Company and the pledge and Delivery thereof by the Company to the
Collateral Agent pursuant to the terms hereof (which amounts shall be deposited
in the MV Cure Account), (iii) the sale by the Company of one or more Portfolio
Investments in accordance with the requirements of this Agreement, (iv) the
prepayment by the Company of an aggregate principal amount of Advances (together
with accrued and unpaid interest thereon and any prepayment premium payable
pursuant to Section 4.03(c)(ii)(B)) or (v) any combination of the foregoing
clauses (i), (ii), (iii) and (iv), in each case during the Market Value Cure
Period, at the option of the Portfolio Manager, and in an amount such that the
Net Asset Value exceeds the product of (a) the Market Value Cure Level specified
on the Transaction Schedule and (b) the Net Advances; provided that, any
Portfolio Investment contributed to the Company in connection with the foregoing
must meet all of the applicable Eligibility Criteria (unless otherwise consented
to by the Administrative Agent) and the Concentration Limitations shall be
satisfied after such contribution or, if not satisfied immediately prior to such
contribution, maintained or improved. For the purposes of any request for
consent of the Administrative Agent pursuant to clause (i) in the immediately
preceding sentence, if the Company notifies the Administrative Agent on the day
on which the events set forth in clause (A)(i) of the definition of the term
Market Value Event has occurred and is continuing of its intention to contribute
a Portfolio Investment to the Company to cure such event and requests the
related consent thereto, the Administrative Agent shall respond to such request
no later than one (1) Business Day after such notice is received. In connection
with any Market Value Cure, a Portfolio Investment shall be deemed to have been
contributed to the Company if there has been a valid, binding and enforceable
contract for the assignment of such Portfolio Investment to the Company and, in
the reasonable judgment of the Portfolio Manager, such assignment will settle,
in the case of a Loan, within fifteen (15) Business Days thereof (or such longer
period of time agreed to by the Administrative Agent in its sole discretion)
and, in the case of any other Portfolio Investment, within three (3) Business
Days thereof (or such longer period of time agreed to by the Administrative
Agent in its sole discretion). The Portfolio Manager shall use its commercially
reasonable efforts to effect any such assignment within such time period.

 

Each of the Company and the Portfolio Manager acknowledge and agree that (i) all
determinations made by the Administrative Agent in connection with the Market
Value of any Portfolio Investment will be made solely for purposes of this
Agreement in accordance with the methodology set forth above, (ii) neither the
Administrative Agent nor any of its Affiliates will have any obligation to
provide the same or similar market value quotations or determinations in any
other context, including, without limitation, in connection with any other
lending facility provided by the Administrative Agent or any of its Affiliates
(or for which any such person acts in an agency capacity) or any arrangement
whereby the Administrative Agent or any of its Affiliates provides valuation or
similar services and (iii) the Administrative Agent and/or any of its Affiliates
may value any Portfolio Investment on its own books and records for any purpose
differently than they are valued for any purpose under this Agreement.

 

“Market Value Cure Failure” means the failure by the Company to effect a Market
Value Cure as set forth in the definition of such term.

 

“Market Value Cure Period” means the period commencing on the Business Day on
which the Portfolio Manager receives notice from the Administrative Agent (which
if received after 2:00 p.m., New York City time, on any Business Day, shall be
deemed to have been received on the next succeeding Business Day) of the
occurrence of the events set forth in clause (A)(i) of the definition of the
term Market Value Event and ending at (x) the close of business in New York two
(2) Business Days thereafter or (y) such later date and time as may be agreed to
by the Administrative Agent in its sole discretion.

 

“Market Value Event” means (A) the occurrence of both of the following events
(i) the Administrative Agent shall have determined and notified the Portfolio
Manager in writing as of any date that the Net Asset Value does not equal or
exceed the product of (a) the Market Value Trigger specified on the Transaction
Schedule and (b) the Net Advances and (ii) a Market Value Cure Failure or (B) if
in connection with any Market Value Cure, a Portfolio Investment sold,
contributed or deemed to have been contributed to the Company shall fail to
settle within (i) in the case of a Loan, fifteen (15) Business Days (or such
longer period of time agreed to by the Administrative Agent in its sole
discretion) from the related Trade Date thereof and (ii) in the case of any
other Portfolio Investment, three (3) Business Days (or such longer period of
time agreed to by the Administrative Agent in its sole discretion) from the
related Trade Date thereof; provided that the failure of such sale, contribution
or deemed contribution to settle within the applicable time frame shall not
constitute a “Market Value Event” if the Net Asset Value exceeds the product of
(a) the Market Value Cure Level specified on the Transaction Schedule and (b)
the Net Advances without giving effect to such failed sale, contribution or
deemed contribution.

 



 

 

 

- 13 -

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company, the
Seller, or the Portfolio Manager, taken as a whole, (b) the ability of the
Company, the Seller or the Portfolio Manager to perform its obligations under
this Agreement or any of the other Loan Documents or (c) the rights of or
benefits available to the Agents or the Lenders under this Agreement or any of
the other Loan Documents.

 

“Material Amendment” means any amendment, modification or supplement to this
Agreement that (i) increases the Financing Commitment of any Lender, (ii)
reduces the principal amount of any Advance or reduces the rate of interest
thereon, or reduces any fees payable to a Lender hereunder, (iii) postpones the
scheduled date of payment of the principal amount of any Advance, or any
interest thereon, or any other amounts payable hereunder, or reduces the amount
of, waives or excuses any such payment, or postpones the scheduled date of
expiration of any Financing Commitment, (iv) changes any provision in a manner
that would alter the pro rata sharing of payments required hereby or (v) changes
any of the provisions of this definition or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder.

 

“Maturity Date” means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable upon the occurrence of an Event
of Default under Article VII and the acceleration of the Secured Obligations,
(3) the date on which the principal amount of the Advances is irrevocably
reduced to zero as a result of one or more prepayments and the Financing
Commitments are irrevocably terminated and (4) the date after a Market Value
Event on which all Portfolio Investments have been sold and the proceeds
therefrom have been received by the Company.

 

“Maximum Rate” has the meaning set forth in Section 10.08.

 

“Mezzanine Obligation” means a Portfolio Investment which is not a Senior
Secured Loan or a Second Lien Loan.

 

“Minimum Funding Amount” means, on any date of determination, the amount set
forth in the table below:

 

Period Start Date Period End Date Minimum Funding Amount (U.S.$) Effective Date
The 13th day following the Effective Date 0 The 14th day following the Effective
Date The day prior to the last day of the Ramp-Up Period 120,000,000 The last
day of the Ramp-Up Period The last day of the Reinvestment Period 240,000,000

 

“MV Cure Account” has the meaning set forth in Section 8.01(a).

 



 

 

 

- 14 -

 

“Nationally Recognized Valuation Provider” means (i) Lincoln International LLC
(f/k/a Lincoln Partners LLC), (ii) Duff & Phelps Corp., (iii) Valuation Research
Corporation and (iv) Hilco Capital; provided that any independent entity
providing professional asset valuation services may be added to this definition
by the Company from time to time with the consent of the Administrative Agent or
added to this definition by the Administrative Agent from time to time with the
consent of the Company; provided, further, that the Administrative Agent may,
with the consent of the Company, remove any provider from this definition by
written notice to the Company and the Portfolio Manager so long as, after giving
effect to such removal, there are at least three providers designated pursuant
to this definition.

 

“Net Advances” means the principal amount of the outstanding Advances (inclusive
of Advances that have been requested for any outstanding Purchase Commitments
which have traded but not settled) minus the amounts then on deposit in the
Accounts (including cash and Eligible Investments) representing Principal
Proceeds.

 

“Net Asset Value” means, on any date of determination of the sum of (A) the sum,
with respect to each Portfolio Investment (both owned by the Company and in
respect of which there is an outstanding Purchase Commitment that has not
settled) other than the unfunded commitment amount of the Delayed Funding Term
Loan or a Revolving Loan, of the product of (x) the Market Value of such
Portfolio Investment multiplied by (y) the funded principal amount of such
Portfolio Investment plus (B) the amounts then on deposit in the Unfunded
Exposure Account (including cash and Eligible Investments); provided that, for
the avoidance of doubt, (1) the Concentration Limitation Excess, (2) any
Portfolio Investment which has traded but not settled (x) in the case of a Loan,
within fifteen (15) Business Days (or such longer period of time agreed to by
the Administrative Agent in its sole discretion) from the related Trade Date
thereof and (y) in the case of any other Portfolio Investment, within three (3)
Business Days (or such longer period of time agreed to by the Administrative
Agent in its sole discretion) from the related Trade Date thereof and (3) any
Ineligible Investments will be excluded from the calculation of the Net Asset
Value and assigned a value of zero for such purposes.

 

“New York Collateral” has the meaning set forth in Section 8.02(b).

 

“Non-Call Period” means the period beginning on, and including, the Effective
Date and ending on, but excluding, December 13, 2017.

 

“Notice of Acquisition” has the meaning set forth in Section 1.02(a).

 

“NZD” means New Zealand dollars.

 

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising from such Secured
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 



 

 

 

- 15 -

 

“Parent” means Corporate Capital Trust, Inc.

 

“Parent Credit Agreement” means that certain Senior Secured Revolving Credit
Agreement, dated as of September 4, 2013, among the Borrower, JPMorgan Chase
Bank, N.A., as administrative agent, ING Capital LLC, as syndication agent and
the lenders party thereto, as the same may be amended or modified from time to
time.

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participation Interest” means a participation interest in a Loan or a debt
security.

 

“PATRIOT Act” has the meaning set forth in Section 2.04(f).

 

“Permitted Distribution” means, on any Business Day, distributions of Interest
Proceeds or (during the Reinvestment Period) Principal Proceeds to the Parent
(or other permitted equity holders of the Company); provided that amounts may be
distributed pursuant to this definition only to the extent of available Excess
Interest Proceeds and Principal Proceeds and only so long as (i) no Event of
Default has occurred and is continuing (or would occur after giving effect to
such Permitted Distribution), (ii) no Market Value Event shall have occurred (or
would occur after giving effect to such Permitted Distribution), (iii) the
Borrowing Base Test is satisfied (and will be satisfied after giving effect to
such Permitted Distribution); provided that, with respect to any Permitted
Distribution consisting of Interest Proceeds only, the “AR” in the definition of
the term Borrowing Base Test will be deemed to be 63.5%, (iv) the Company gives
at least two (2) Business Days’ prior written notice thereof to the
Administrative Agent, the Collateral Agent and the Collateral Administrator and
(v) the Company and the Administrative Agent confirm in writing (which may be by
email) to the Collateral Agent and the Collateral Administrator that the
conditions to a Permitted Distribution set forth herein are satisfied; provided
further that the Parent may contribute Portfolio Investments to the Company in
order to enable the Company to satisfy the foregoing conditions.

 

“Permitted Insurance Company” means each of the entities agreed to among the
Company, the Portfolio Manager and the Administrative Agent in a letter
agreement dated as of the date hereof.

 

“Permitted Lien” means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person, (b) Liens imposed by law, such as materialmen’s,
warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith, (c) with
respect to any collateral underlying a Portfolio Investment, the Lien in favor
of the Company and Liens permitted under the related underlying instruments, (d)
as to agented Portfolio Investments, Liens in favor of the agent on behalf of
all the lenders of the related obligor, and (e) Liens granted pursuant to or by
the Loan Documents.

 

“Permitted Non-USD Currency” means AUD, CAD, GBP, NZD and Euros.

 

“Permitted Non-USD Currency Accounts” means any account established by the
Intermediary in its own name at its designated custodian in an applicable
jurisdiction to hold cash or Portfolio Investments denominated in a Permitted
Non-USD Currency for its clients on an unsegregated basis.

 



 

 

 

- 16 -

 

“Permitted Revolver Assignee” means any bank or broker-dealer that has a
long-term unsecured debt rating (or substantially similar rating) of at least
“BBB+” (or its equivalent) from at least one nationally recognized statistical
rating organization.

 

“Permitted Tax Distribution” means distributions to the Parent (from the
Accounts or otherwise) to the extent required to allow the Parent to make
sufficient distributions to qualify as a regulated investment company, and to
otherwise eliminate federal or state income or excise taxes payable by the
Parent in or with respect to any taxable year of the Parent (or any calendar
year, as relevant); provided that (A) the amount of any such payments made in or
with respect to any such taxable year (or calendar year, as relevant) of the
Parent shall not exceed 115% of the amounts that the Company would have been
required to distribute to the Parent to: (i) allow the Company to satisfy the
minimum distribution requirements that would be imposed by Section 852(a) of the
Code (or any successor thereto) to maintain its eligibility to be taxed as a
regulated investment company for any such taxable year, (ii) reduce to zero for
any such taxable year the Company’s liability for federal income taxes imposed
on (x) its investment company taxable income pursuant to Section 852(b)(1) of
the Code (or any successor thereto), or (y) its net capital gain pursuant to
Section 852(b)(3) of the Code (or any successor thereto), and (iii) reduce to
zero the Company’s liability for federal excise taxes for any such calendar year
imposed pursuant to Section 4982 of the Code (or any successor thereto), in the
case of each of (i), (ii) or (iii), calculated assuming that the Company had
qualified to be taxed as a regulated investment company under the Code and (B)
amounts may be distributed pursuant to this definition only from Excess Interest
Proceeds and so long as (i) the Borrowing Base Test is satisfied, (ii) the
Company gives at least two (2) Business Days prior notice thereof to the
Administrative Agent, the Collateral Agent and the Collateral Administrator,
(iii) if any such Permitted Tax Distributions are made after the occurrence and
during the continuance of an Event of Default, the amount of Permitted Tax
Distributions made in any 90 calendar day period shall not exceed U.S.$1,000,000
and (iv) the Company and the Administrative Agent have confirmed in writing
(which may be by email) to the Collateral Agent and the Collateral Administrator
that the conditions to a Permitted Tax Distribution set forth herein are
satisfied.

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) subject to Section 412 of the Code or Title IV of ERISA
established by the Company, the Parent or any ERISA Affiliate.

 

“Plan Asset Rules” means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.

 

“Portfolio” means all Portfolio Investments Purchased hereunder and not
otherwise sold or liquidated.

 

“Portfolio Investments” has the meaning set forth in the introductory section of
this Agreement.

 

“Portfolio Manager” has the meaning set forth in the introductory section of
this Agreement.

 



 

 

 

- 17 -

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Principal Proceeds” means all amounts received with respect to the Portfolio
Investments or any other Collateral, and all amounts otherwise on deposit in the
Accounts (including cash contributed by the Company), in each case other than
Interest Proceeds or amounts on deposit in the Unfunded Exposure Account.

 

“Priority of Payments” has the meaning set forth in Section 4.05.

 

“Proceeding” has the meaning set forth in Section 10.07(b).

 

“Purchase” means each acquisition of a Portfolio Investment hereunder,
including, for the avoidance of doubt, by way of a contribution by the Parent to
the Company pursuant to the Sale Agreement.

 

“Purchase Commitment” has the meaning set forth in Section 1.02(a).

 

“Ramp-Up Period” means the period from and including the Effective Date to, but
excluding, May 29, 2017.

 

“Register” has the meaning set forth in Section 3.01(c).

 

“Reinvestment Period” means the period beginning on, and including, the
Effective Date and ending on, but excluding, the earliest of (i) November 29,
2019, (ii) the date on which a Market Value Event occurs and (iii) the date on
which an Event of Default occurs.

 

“Related Parties” has the meaning set forth in Section 9.01.

 

“Required Lenders” means Lenders with respect to 66 2/3% or more of the sum of
(i) the aggregate principal amount of the outstanding Advances plus (ii) the
aggregate undrawn amount of the outstanding Financing Commitments.

 

“Responsible Officer” means with respect to the Collateral Agent or the
Collateral Administrator, any officer of the Collateral Agent customarily
performing functions with respect to corporate trust matters and, with respect
to a particular corporate trust matter under this Agreement, any other officer
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject in each case, having direct
responsibility for the administration of this Agreement.

 

“Restricted Payment” means (i) any dividend or other distribution (including,
without limitation, a distribution of non-cash assets), direct or indirect, on
account of any shares or other equity interests in the Company now or hereafter
outstanding; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, by the Company of
any shares or other equity interests in the Company now or hereafter
outstanding; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares or other
equity interests in the Company now or hereafter outstanding.

 

“Reuters Screen” means Reuters Screen LIBOR 01 Page on the Bloomberg Financial
Markets Commodities News (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to U.S. dollar deposits in the
London interbank market).

 



 

 

 

- 18 -

 

“Revolving Amount” means, on any date of determination during the Reinvestment
Period, the aggregate principal amount of Advances in excess of the then-current
Minimum Funding Amount.

 

“Revolving Loan” means any Loan (other than a Delayed Funding Term Loan, but
including funded and unfunded portions of revolving credit lines not backed by
cash and letter of credit facilities, unfunded commitments under specific
facilities and other similar Loans and investments) that under the underlying
instruments relating thereto may require one or more future advances to be made
to the obligor by a creditor, but any such Loan will be a Revolving Loan only
until all commitments by the holders thereof to make advances to the obligor
thereon expire or are terminated or are irrevocably reduced to zero.

 

“Sale Agreement” has the meaning set forth in the introductory section of this
Agreement.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or any other relevant sanctions authority.

 

“Second Lien Loan” means a Loan (i) that is secured by a pledge of collateral,
which security interest is validly perfected and second priority (subject to
liens for Taxes or regulatory charges and any other liens permitted under the
related underlying instruments that are reasonable and customary for similar
Loans) under Applicable Law (other than a Loan that is second priority to a
Permitted Working Capital Lien) and (ii) the Portfolio Manager determines in
good faith that the value of the collateral securing the Loan (including based
on enterprise value) on or about the time of origination or acquisition by the
Company equals or exceeds the outstanding principal balance thereof plus the
aggregate outstanding balances of all other Loans of equal or higher seniority
secured by the same collateral.

 

“Secured Party” has the meaning set forth in Section 8.02(a).

 

“Secured Obligation” has the meaning set forth in Section 8.02(a).

 

“Securities Intermediary” has the meaning set forth in the introductory section
of this Agreement.

 

 

 

 

- 19 -

 

“Seller” has the meaning set forth in the introductory section of this
Agreement.

 

“Senior Secured Loan” means any interest in a Loan, including any assignment of
or participation in or other interest in a Loan, that (i) is not (and is not
expressly permitted by its terms to become) subordinate in right of payment to
any obligation of the obligor in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings (other than pursuant to a
Permitted Working Capital Lien and customary waterfall provisions contained in
the applicable loan agreement), (ii) is secured by a pledge of collateral, which
security interest is (a) validly perfected and first priority under Applicable
Law (subject to liens permitted under the applicable credit agreement that are
reasonable for similar Loans, and liens accorded priority by law in favor of any
Governmental Authority) or (b)(1) validly perfected and second priority in the
accounts, documents, instruments, chattel paper, letter-of-credit rights,
supporting obligations, deposit accounts, investments accounts (as such terms
are defined in the UCC) and any other assets securing any Working Capital
Revolver under Applicable Law and proceeds of any of the foregoing (a first
priority lien on such assets a “Permitted Working Capital Lien”) and (2) validly
perfected and first priority (subject to liens for Taxes or regulatory charges
and any other liens permitted under the related underlying instruments that are
reasonable and customary for similar Loans) in all other collateral under
Applicable Law, and (iii) the Portfolio Manager determines in good faith that
the value of the collateral for such Loan (including based on enterprise value)
on or about the time of acquisition equals or exceeds the outstanding principal
balance of the Loan plus the aggregate outstanding balances of all other Loans
of equal or higher seniority secured by a first priority Lien over the same
collateral. For the avoidance of doubt, debtor-in-possession Loans shall
constitute Senior Secured Loans.

 

“Settlement Date” has the meaning set forth in Section 1.03.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair value of such Person’s present
assets; (b) such Person’s capital is not unreasonably small in relation to its
business as contemplated on the date of this Agreement; and (c) such Person has
not incurred debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise). For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Specified Matter” means any Amendment of a Portfolio Investment that (a)
reduces the principal amount of such Portfolio Investment, (b) reduces the rate
of interest payable on such Portfolio Investment, (c) postpones the due date of
any scheduled payment or distribution in respect of such Portfolio Investment,
(d) alters the pro rata allocation or sharing of payments or distributions
required by any related underlying instrument in a manner adverse to the
Company, (e) releases any material guarantor of such Portfolio Investment from
its obligations, (f) terminates or releases any lien on a material portion on
the collateral securing such Portfolio Investment, (g) changes any of the
provisions of any such underlying instrument specifying the number or percentage
of lenders required to effect any of the foregoing or (h) materially changes any
of the covenants related to the financial condition of the obligor, including,
but not limited to, those related to the ratio of funded indebtedness to EBITDA
(or other relevant accounting metric), senior funded indebtedness to EBITDA (or
other relevant accounting metric), interest and fixed charge coverage ratios and
minimum EBITDA (or other relevant accounting metric).

 



 

 

 

- 20 -

 

“Spot Rate” means, as of any date of determination, (x) with respect to actual
currency exchange between U.S. dollars and AUD, CAD, Euros, GBP or NZD, the
applicable currency-Dollar rate available through State Street Bank and Trust
Company’s banking facilities (or, if State Street Bank and Trust Company has
notified the Administrative Agent and the Company that it will no longer provide
such services or if State Street Bank and Trust Company or one of its affiliates
is no longer the Collateral Agent, through such other source agreed to by the
Administrative Agent in writing) and (y) with respect to all other purposes
between U.S. dollars and AUD, CAD, Euros, GBP or NZD, the applicable
currency-Dollar spot rate that appeared on the Bloomberg screen for such
currency at 5:00 p.m. New York City time on the immediately preceding Business
Day. The determination of the Spot Rate shall be conclusive absent manifest
error.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Trade Date” has the meaning set forth in Section 1.03.

 

“Transaction Schedule” has the meaning set forth in the introductory section of
this Agreement.

 

“UCC” has the meaning set forth in Section 8.01(b).

 

“Unfunded Exposure Account” has the meaning set forth in Section 8.01(a).

 

“Unfunded Exposure Amount” means, on any date of determination, with respect to
any Delayed Funding Term Loan or Revolving Loan, an amount equal to the
aggregate amount of all unfunded commitments (in the case of unfunded
commitments denominated in AUD, CAD, Euro, GBP and NZD, converted to U.S.
dollars at the Spot Rate on such date of determination) associated with such
Delayed Funding Term Loan or Revolving Loan, as applicable; provided that, on
the last day of the Reinvestment Period, the Unfunded Exposure Amount of any
Revolving Loan shall be an amount equal to the aggregate amount of all potential
future funding commitments with respect thereto.

 

“Unfunded Exposure Shortfall” means, on any date of determination, an amount
equal to the greater of (x) 0 and (y) the aggregate Unfunded Exposure Amount
minus the amounts on deposit in the Unfunded Exposure Account.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 3.03(f).

 

“Working Capital Revolver” means a revolving lending facility secured by all or
a portion of the current assets of the related obligor, which current assets
subject to such security interest do not constitute a material portion of the
obligor’s total assets.

 



 

 

 

- 21 -

 

ARTICLE I
THE PORTFOLIO INVESTMENTS

 

SECTION 1.01.     Purchases of Portfolio Investments. On the Effective Date, the
Company may acquire the Initial Portfolio Investments from the Seller pursuant
to the Sale Agreement, subject to the conditions specified in this Agreement.
From time to time during the Reinvestment Period, the Company may Purchase
additional Portfolio Investments, or request that Portfolio Investments be
Purchased for the Company’s account, all on and subject to the terms and
conditions set forth herein.

 

SECTION 1.02.     Procedures for Purchases and Related Advances.

 

(a)          Timing of Notices of Acquisition. No later than five (5) Agent
Business Days (or such shorter period as the Administrative Agent may agree in
its sole discretion) before the date on which the Company proposes that a
binding commitment to acquire any Portfolio Investment (other than an Initial
Portfolio Investment) be made by it or for its account (a “Purchase
Commitment”), the Portfolio Manager, on behalf of the Company, shall deliver to
the Administrative Agent a notice of acquisition (a “Notice of Acquisition”).

 

(b)          Contents of Notices of Acquisition. Each Notice of Acquisition
shall consist of one or more electronic submissions to the Administrative Agent
(in such format and transmitted in such a manner as the Administrative Agent,
the Portfolio Manager and the Company may reasonably agree (which shall
initially be the format and include the information regarding such Portfolio
Investment identified on Schedule 2)), and shall be accompanied by such other
information as the Administrative Agent may reasonably request.

 

(c)          Eligibility of Portfolio Investments. The Administrative Agent
shall have the right, on behalf of all Lenders, to reasonably request additional
information regarding any proposed Portfolio Investment. The Administrative
Agent shall notify the Portfolio Manager and the Company (including via e-mail
or other customary electronic messaging system) of its approval or failure to
approve each Portfolio Investment proposed to be acquired pursuant to a Notice
of Acquisition (and, if approved, an initial determination of the Market Value
for such Portfolio Investment) no later than the fifth (5th) Agent Business Day
succeeding the date on which it receives such Notice of Acquisition and any
information reasonably requested in connection therewith); provided that any
Initial Portfolio Investment shall be deemed to be approved by the
Administrative Agent. The failure of the Administrative Agent to approve the
acquisition of a Portfolio Investment will not prohibit the Company from
acquiring such Portfolio Investment (subject to the conditions set forth in
Section 1.03); provided that any Portfolio Investment not so approved prior to
its Trade Date shall be deemed to be an Ineligible Investment until such later
date (if any) on which such Portfolio Investment is so approved.

 

SECTION 1.03.     Conditions to Purchases and Advances. No Purchase Commitment,
Purchase or Advance shall be entered into or made unless each of the following
conditions is satisfied (or waived as provided below) (provided that only
clauses (3) and (4) below shall be applicable to an Advance that does not
correspond to any Purchase Commitment or Purchase) as of the date on which such
Purchase Commitment is entered into (such Portfolio Investment’s “Trade Date”)
or such Advance would otherwise be made and (i) such Portfolio Investment shall
not be Purchased, and any related Advance or (ii) in the case of clauses (3) and
(4) below, any other Advance shall not be required to be made available to the
Company by the Lenders, unless each of the following conditions is satisfied or
waived as of such Trade Date or proposed Advance date, as applicable:

 

(1)          the information contained in the Notice of Acquisition accurately
describes, in all material respects, such Portfolio Investment and, unless
waived by the Administrative Agent, such Portfolio Investment satisfies the
eligibility criteria set forth in Schedule 3 (the “Eligibility Criteria”);

 



 

 

 

- 22 -

 

(2)          with respect to a Purchase, the proposed Settlement Date for such
Portfolio Investment is not later than (i) in the case of a Loan, the date that
is fifteen (15) Business Days (or such longer period of time agreed to by the
Administrative Agent in its sole discretion) after such Trade Date or (ii) in
the case of any other Portfolio Investment, the date that is three (3) Business
Days (or such longer period of time agreed to by the Administrative Agent in its
sole discretion) after such Trade Date;

 

(3)          no Market Value Event has occurred and no Event of Default or event
that, with notice or lapse of time or both, would constitute an Event of Default
(a “Default”), has occurred and is continuing, and the Reinvestment Period has
not otherwise ended; and

 

(4)          after giving pro forma effect to (i) the Purchase of such Portfolio
Investment (if any) and the related Advance (if any) or (ii) any other Advance
hereunder:

 

(w)          the Borrowing Base Test is satisfied;

 

(x)           the Concentration Limitations shall be satisfied or, if not
satisfied immediately prior to such Purchase Commitment, maintained or improved;

 

(y)          the aggregate principal balance of Advances then outstanding will
not exceed the limit for Advances set forth in the Transaction Schedule; and

 

(z)           in the case of a Purchase, the amount of such Advance (if any)
shall be not less than U.S.$2,000,000; provided that the amount of the initial
Advance shall be not less than U.S.$120,000,000.

 

The Administrative Agent, on behalf of the Lenders, may waive any conditions to
a Purchase Commitment, a Purchase or an Advance, as the case may be, specified
above in this Section 1.03 by written notice thereof to the Company, the
Collateral Administrator, the Portfolio Manager and the Collateral Agent.

 

If the above conditions to a Purchase Commitment, a Purchase or an Advance are
satisfied or waived, the Portfolio Manager shall determine, in consultation with
the Administrative Agent and with notice to the Lenders and the Collateral
Administrator, the date on which such Purchase (if any) shall settle (the
“Settlement Date” for such Portfolio Investment) and/or on which any related
Advance or other Advance shall be provided.

 

SECTION 1.04.     Sales of Portfolio Investments. The Company will not sell,
transfer or otherwise dispose of any Portfolio Investment or any other asset
without the prior consent of the Administrative Agent (acting at the direction
of the Required Lenders), except that, subject to Section 6.02(w), the Company
may sell any Portfolio Investment (including any Ineligible Investment) or other
asset without the consent of the Administrative Agent so long as, (x) after
giving effect thereto, no Market Value Event has occurred and no Default or
Event of Default has occurred and is continuing and (y) the sale of such asset
by the Company shall be on an arm’s-length basis at fair market value and in
accordance with the Portfolio Manager’s standard market practices. In addition,
within two (2) Business Days of any Revolving Loan or Delayed Funding Term Loan
with an unfunded commitment becoming an Ineligible Investment, the Company,
subject to clauses (x) and (y) in the immediately preceding sentence, shall sell
such Revolving Loan or Delayed Funding Term Loan and shall pay any amount
payable in connection with such sale.

 



 

 

 

- 23 -

 

Notwithstanding anything in this Agreement to the contrary (but subject to this
Section 1.04): (i) following the occurrence and during the continuance of an
Event of Default, neither the Company nor the Portfolio Manager on its behalf
shall have any right to cause the sale, transfer or other disposition of a
Portfolio Investment or any other asset (including, without limitation, the
transfer of amounts on deposit in the Accounts) without the prior written
consent of the Administrative Agent (which consent may be granted or withheld in
the sole discretion of the Administrative Agent), (ii) following the occurrence
of a Market Value Event, the Company shall use commercially reasonable efforts
to sell Portfolio Investments (individually or in lots, including a lot
comprised of all of the Portfolio Investments) at the sole direction of, and in
the manner (including, without limitation, the time of sale, sale price,
principal amount to be sold and purchaser) required by the Administrative Agent
(provided that the Administrative Agent shall only require sales at the
direction of the Required Lenders and at a price of the then-current fair market
value and in accordance with the Administrative Agent’s standard market
practices) and the proceeds from such sales shall be used to prepay the Advances
outstanding hereunder and (iii) following the occurrence of a Market Value
Event, the Portfolio Manager shall have no right to act on behalf of, or
otherwise direct, the Company, the Administrative Agent, the Collateral Agent or
any other Person in connection with a sale of Portfolio Investments pursuant to
any provision of this Agreement except with the prior written consent of the
Administrative Agent (including email). Any prepayments made pursuant to this
paragraph shall automatically reduce the Financing Commitments as provided in
Section 4.07(c).

 

In connection with any sale of Portfolio Investments required by the
Administrative Agent following the occurrence of a Market Value Event, the
Administrative Agent or a designee of the Administrative Agent shall:

 

(i)           notify the Company at the Designated Email Notification Address
promptly upon distribution of bid solicitations regarding the sale of such
Portfolio Investments; and

 

(ii)          direct the Company to sell such Portfolio Investments to the
Designated Independent Broker-Dealer if the Designated Independent Broker-Dealer
provides the highest bid in the case where bids are received in respect of the
sale of such Portfolio Investments, it being understood that if the Designated
Independent Broker-Dealer provides a bid to the Administrative Agent that is the
highest bona fide bid to purchase a Portfolio Investment on a line-item basis
where such Portfolio Investment is part of a pool of Portfolio Investments for
which there is a bona fide bid on a pool basis proposed to be accepted by the
Administrative Agent (in its sole discretion), then the Administrative Agent
shall accept any such line-item bid only if such line-item bid (together with
any other line-item bids by the Designated Independent Broker-Dealer or any
other bidder for other Portfolio Investments in such pool) is greater than the
bid on a pool basis.

 

For purposes of this paragraph, the Administrative Agent shall be entitled to
disregard as invalid any bid submitted by the Designated Independent
Broker-Dealer if, in the Administrative Agent’s judgment (acting reasonably):

 

(A)         either:

 

(x)          the Designated Independent Broker-Dealer is ineligible to accept
assignment or transfer of the relevant Portfolio Investments or any portion
thereof, as applicable, substantially in accordance with the then-current market
practice in the principal market for the relevant Portfolio Investments; or

 



 

 

 

- 24 -

 

(y)          the Designated Independent Broker-Dealer would not, through the
exercise of its commercially reasonable efforts, be able to obtain any consent
required under any agreement or instrument governing or otherwise relating to
the relevant Portfolio Investments to the assignment or transfer of the relevant
Portfolio Investments or any portion thereof, as applicable, to it; or

 

(B)         such bid is not bona fide, including, without limitation, due to (x)
the insolvency of the Designated Independent Broker-Dealer or (y) the inability,
failure or refusal of the Designated Independent Broker-Dealer to settle the
purchase of the relevant Portfolio Investments or any portion thereof, as
applicable, or otherwise settle transactions in the relevant market or perform
its obligations generally.

 

In connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company’s attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent or the Required Lenders may deem necessary or advisable to
accomplish the purposes of this Section 1.04 or any direction or notice to the
Collateral Agent in respect of the application of net proceeds of any such
sales). None of the Administrative Agent, the Lenders, the Collateral
Administrator, the Intermediary, the Collateral Agent or any Affiliate of any
thereof shall incur any liability to the Company, the Portfolio Manager or any
other Person in connection with any sale effected at the direction of the
Administrative Agent in accordance with this Section 1.04, including, without
limitation, as a result of the price obtained for any Portfolio Investment, the
timing of any sale or sales of Portfolio Investments or the notice or lack of
notice provided to any Person in connection with any such sale, so long as, in
the case of the Administrative Agent only, any such sale does not violate
Applicable Law.

 

SECTION 1.05.     Certain Assumptions relating to Portfolio Investments. For
purposes of all calculations hereunder, any Portfolio Investment for which the
trade date in respect of a sale thereof by the Company has occurred, but the
settlement date for such sale has not occurred, shall be considered to be owned
by the Company until such settlement date.

 

SECTION 1.06.     Valuation of Permitted Non-USD Currency Portfolio Investments.
For purposes of all valuations and calculations hereunder, the principal amount
and Market Value of all Portfolio Investments and Eligible Investments
denominated in a Permitted Non-USD Currency and proceeds denominated in a
Permitted Non-USD Currency on deposit in any Permitted Non-USD Currency Account
shall be converted to U.S. dollars at the Spot Rate in accordance with the
definition of such term in consultation with the Administrative Agent on the
applicable date of valuation or calculation, as applicable.

 

ARTICLE II
THE AdvanceS

 

SECTION 2.01.     Financing Commitments. Subject to the terms and conditions set
forth herein, only during the Reinvestment Period, each Lender hereby severally
agrees to make available to the Company Advances, in U.S. dollars, in an
aggregate amount not exceeding the amount of such Lender’s Financing Commitment.
The Financing Commitments shall terminate on the earliest of (a) the last day of
the Reinvestment Period, (b) the Maturity Date and (c) the occurrence of a
Market Value Event (or, if earlier, the date of termination of the Financing
Commitments pursuant to Article VII).

 



 

 

 

- 25 -

 

SECTION 2.02.     [Reserved].

 

SECTION 2.03.     Advances; Use of Proceeds.

 

(a)          Subject to the satisfaction or waiver of the conditions to the
Purchase of a Portfolio Investment and/or an Advance set forth in Section 1.03
as of (i) both the related Trade Date and Settlement Date and/or (ii) the
Advance date, as applicable, the Lenders will (ratably in accordance with their
respective Financing Commitments) make the applicable Advance available to the
Company on the related Settlement Date (or otherwise on the related Advance date
if no Portfolio Investment is being acquired on such date) as provided herein.

 

(b)       Except as expressly provided herein, the failure of any Lender to make
any Advance required hereunder shall not relieve any other Lender of its
obligations hereunder. If any Lender shall fail to provide any Advance to the
Company required hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations hereunder until all such unsatisfied obligations are
fully paid.

 

(c)          Subject to Section 2.03(e), the Company shall use the proceeds of
the Advances received by it hereunder to purchase the Portfolio Investments
identified in the related Notice of Acquisition or to make advances to the
obligor of Delayed Funding Term Loans or Revolving Loans in accordance with the
underlying instruments relating thereto; provided that, if the proceeds of an
Advance are deposited in the Collection Account as provided in Section 3.01
prior to or on the Settlement Date for any Portfolio Investment but the Company
is unable to Purchase such Portfolio Investment on the related Settlement Date,
or if there are proceeds of such Advance remaining after such Purchase, then,
subject to Section 3.01(a), upon written notice from the Portfolio Manager the
Collateral Agent shall apply such proceeds as provided in Section 4.05. The
proceeds of the Advances shall not be used for any other purpose.

 

(d)          With respect to any Advance, the Portfolio Manager shall, on behalf
of the Company, submit a request substantially in the form of Exhibit A to the
Lenders and the Administrative Agent, with a copy to the Collateral Agent and
the Collateral Administrator, not later than 2:00 p.m. New York City time, one
(1) Business Day prior to the Business Day specified as the date on which such
Advance shall be made and, upon receipt of such request, the Lenders shall make
such Advances in accordance with the terms set forth in Section 3.01. Any
requested Advance shall be in an amount such that, after giving effect thereto
and the related purchase (if any) of the applicable Portfolio Investment(s), the
Borrowing Base Test is satisfied.

 

(e)          (i) If the Company receives written notice (which, if received
after 2:00 p.m., New York City time, on any Business Day, shall be deemed to
have been received on the next succeeding Business Day) or becomes actually
aware that an Unfunded Exposure Shortfall will occur on any Business Day (a
“Shortfall Determination Date”), the Company may and (with respect to any
Unfunded Exposure Shortfall not funded pursuant to clause (e)(ii) below shall),
deposit cash and/or Eligible Investments from other sources into the Unfunded
Exposure Account to satisfy all or a portion of such Unfunded Exposure Shortfall
as of such Shortfall Determination Date no later than the Business Day following
the earlier of (x) receipt of such notice or (y) the Company becoming actually
aware of such Unfunded Exposure Shortfall (the “Shortfall Cutoff Date”).

 



 

 

 

- 26 -

 

(ii)          To the extent the Company does not deposit cash and/or Eligible
Investments into the Unfunded Exposure Account in amount equal to the Unfunded
Exposure Shortfall as of the Shortfall Determination Date by the Shortfall
Cutoff Date, the Company shall be deemed on such Shortfall Cutoff Date to have
requested an Advance on the immediately succeeding Business Day, and the Lenders
shall, subject to the satisfaction of Section 1.03(3) through (4)(y) on the date
of such request and the date of such Advance, make a corresponding Advance on
such immediately succeeding Business Day (with written notice to the Collateral
Administrator by the Administrative Agent) in accordance with Article III in
amount equal to the remaining Unfunded Exposure Shortfall as of such Shortfall
Determination Date (after giving effect to any deposits of cash and/or Eligible
Investments in accordance with clause (e)(i) above, if any). The proceeds of any
such Advance shall be deposited into the Unfunded Exposure Account.

 

(iii)         After giving effect to such Advances and other deposits, the
amounts (including cash and Eligible Investments) in the Unfunded Exposure
Account shall at all times equal not less than the Unfunded Exposure Amount.

 

(f)           Without limitation to clause (e) above, the Company shall not
acquire any unfunded commitment under any Revolving Loan or Delayed Funding Term
Loan unless, on a pro forma basis after giving effect to such purchase, the
Borrowing Base Test and item 8 of the Concentration Limitations will each be
satisfied.

 

SECTION 2.04.     Other Conditions to Advances. Notwithstanding anything to the
contrary herein, the obligations of the Lenders to make Advances shall not
become effective until the date (the “Effective Date”) on which each of the
following conditions is satisfied (or waived by the Administrative Agent in its
sole discretion):

 

(a)          Executed Counterparts. The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)          Loan Documents. The Administrative Agent (or its counsel) shall
have received reasonably satisfactory evidence that the Loan Documents have been
executed and are in full force and effect, and that the initial sales and
contributions contemplated by the Sale Agreement shall have been consummated in
accordance with the terms thereof.

 

(c)          Opinions. The Administrative Agent (or its counsel) shall have
received one or more reasonably satisfactory written opinions of counsel for the
Company, the Portfolio Manager, the Parent and the Seller, covering such matters
relating to the transactions contemplated hereby and by the other Loan Documents
as the Administrative Agent shall reasonably request (including, without
limitation, certain bankruptcy matters) in writing.

 

(d)          Corporate Documents. The Administrative Agent (or its counsel)
shall have received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of the Company, the Parent,
the Seller and the Portfolio Manager as the Administrative Agent may reasonably
require evidencing the identity, authority and capacity of each officer thereof
or other Person authorized to act in connection with this Agreement and the
other Loan Documents, and such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Company, the Parent, the Seller
and the Portfolio Manager and any other legal matters relating to the Company,
the Parent, the Portfolio Manager, this Agreement or the transactions
contemplated hereby, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 



 

 

 

- 27 -

 

(e)          Payment of Fees, Etc. The Administrative Agent, the Lenders, the
Collateral Agent and the Collateral Administrator shall have received all fees
and other amounts due and payable by the Company in connection herewith on or
prior to the Effective Date, including the fee payable pursuant to Section
4.03(e) and, to the extent invoiced, reimbursement or payment of all reasonable
and documented out-of-pocket expenses (including outside legal fees and
expenses) required to be reimbursed or paid by the Company hereunder.

 

(f)           PATRIOT Act, Etc. To the extent requested by the Administrative
Agent or any Lender, the Administrative Agent or such Lender, as the case may
be, shall have received all documentation and other information required by
regulatory authorities under the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”) and other applicable
“know your customer” and anti-money laundering rules and regulations.

 

(g)          Filings. Copies of proper financing statements, as may be necessary
or, in the opinion of the Administrative Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the security interest
of the Collateral Agent on behalf of the Secured Parties in all Collateral in
which an interest may be pledged hereunder.

 

(h)          Certain Acknowledgements. The Administrative Agent shall have
received (i) UCC, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches indicating that there are no
effective lien notices or comparable documents that name the Company as debtor
and that are filed in the jurisdiction in which the Company is organized, (ii) a
UCC lien search indicating that there are no effective lien notices or
comparable documents that name the Seller as debtor which cover any of the
Portfolio Investments and (iii) such other searches that the Administrative
Agent deems necessary or appropriate.

 

(i)           Other Documents. Such other documents as the Administrative Agent
may reasonably require.

 

ARTICLE III
ADDITIONAL TERMS APPLICABLE TO THE Advances

 

SECTION 3.01.     The Advances.

 

(a)          Making the Advances. If the Lenders are required to make an Advance
to the Company as provided in Section 2.03, then each Lender shall make such
Advance on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time to the Collateral Agent for deposit to
the Collection Account. Each Lender at its option may make any Advance by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Advance; provided that any exercise of such option shall not affect the
obligation of the Company to repay such Advance in accordance with the terms of
this Agreement. Subject to the terms and conditions set forth herein, the
Company may borrow and prepay Advances. During the Reinvestment Period, the
Company may prepay and reborrow any or all of the Revolving Amount. Except as
set forth in the immediately preceding sentence, once drawn, Advances may not be
reborrowed.

 



 

 

 

- 28 -

 

(b)          Interest on the Advances. All outstanding Advances shall bear
interest (from and including the date on which such Advance is made) at a per
annum rate equal to the LIBO Rate for each Calculation Period in effect plus the
Applicable Margin for Advances set forth on the Transaction Schedule; provided
that, following the occurrence and during the continuance of an Event of
Default, all outstanding Advances and any unpaid interest thereon shall bear
interest (from and including the date of such Event of Default) at a per annum
rate equal to the LIBO Rate for each Calculation Period in effect plus the
Adjusted Applicable Margin.

 

(c)          Evidence of the Advances. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from each Advance made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. The Administrative Agent, acting solely for this
purpose as an agent of the Company, shall maintain at one of its offices a
register (the “Register”) in which it shall record (1) the amount of each
Advance made hereunder, (2) the amount of any principal or interest due and
payable or to become due and payable from the Company to each Lender hereunder
and (3) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the Register maintained pursuant to this paragraph (c) shall be conclusive
absent manifest error; provided that the failure of any Lender or the
Administrative Agent to maintain such Register or any error therein shall not in
any manner affect the obligation of the Company to repay the Advances in
accordance with the terms of this Agreement.

 

Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if a
registered note is requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent (such approval not
to be unreasonably withheld, conditioned or delayed). Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

(d)          Pro Rata Treatment. Except as otherwise provided herein, all
borrowings of, and payments in respect of, the Advances shall be made on a pro
rata basis by or to the Lenders in accordance with their respective portions of
the Financing Commitments in respect of Advances held by them.

 

(e)          Illegality. Notwithstanding any other provision of this Agreement,
if any Lender or the Administrative Agent shall notify the Company that the
adoption of any law, rule or regulation, or any change therein or any change in
the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, makes it unlawful, or
any Governmental Authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances hereunder, then (1) the obligation of such Lender or the Administrative
Agent hereunder shall immediately be suspended until such time as such Lender or
the Administrative Agent determines (in its sole discretion) that such
performance is again lawful, (2) such Lender or the Administrative Agent, as
applicable, shall use reasonable efforts (which will not require such party to
incur a loss, other than immaterial, incidental expenses), until such time as
the Advances are required to be prepaid as required under clause (3) below, to
transfer all of its rights and obligations under this Agreement to another of
its offices, branches or Affiliates with respect to which such performance would
not be unlawful, and (3) if such Lender or the Administrative Agent is unable to
effect a transfer under clause (2), then any outstanding Advances of such Lender
shall be promptly paid in full by the Company (together with all accrued
interest and other amounts owing hereunder) but not later than such date as
shall be mandated by law; provided that, to the extent that any such adoption or
change makes it unlawful for the Advances to bear interest by reference to the
LIBO Rate, then the foregoing clauses (1) through (3) shall not apply and the
Advances shall bear interest (from and after the last day of the Calculation
Period ending immediately after such adoption or change) at a per annum rate
equal to the Base Rate plus the Applicable Margin for Advances set forth on the
Transaction Schedule. For the avoidance of doubt, no prepayment fee that may
otherwise be due hereunder shall be payable to such Lender in connection with
any prepayment under clause (3) above.

 



 

 

 

- 29 -

 

(f)           Increased Costs.

 

(i)           If any Change in Law shall:

 

(A)         impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender; or

 

(B)          subject any Lender or the Administrative Agent to any Taxes (other
than (x) Indemnified Taxes, (y) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (z) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then, upon request by such Lender or the
Administrative Agent, the Company will pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.

 

(ii)          A certificate of a Lender or the Administrative Agent, as the case
may be, setting forth the amount or amounts necessary to compensate, and the
basis for such compensation of, such Lender, its holding company or the
Administrative Agent, as the case may be, as specified in paragraph (i) of this
Section 3.01(f) shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(iii)         Failure or delay on the part of any Lender or the Administrative
Agent to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Administrative Agent’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or the Administrative Agent pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender or the Administrative Agent notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Administrative Agent’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(iv)         Each of the Lenders and the Administrative Agent agrees that it
will take such commercially reasonable actions as the Company may reasonably
request that will avoid the need to pay, or reduce the amount of, any increased
amounts referred to in this Section 3.01(f); provided that no Lender or the
Administrative Agent shall be obligated to take any actions that would, in the
reasonable opinion of such Lender or the Administrative Agent, subject such
Lender or the Administrative Agent to any material unreimbursed cost or expense
or would otherwise be disadvantageous to such Lender or the Administrative Agent
(including, without limitation, due to a loss of money). In no event will the
Company be responsible for increased amounts referred to in this Section 3.01(f)
which relates to any other entities to which any Lender provides financing.

 



 

 

 

- 30 -

 

(v)          If any Lender (A) provides notice of unlawfulness or requests
compensation under clause (e) above, this clause (f) or Section 3.03, (B)
defaults in its obligation to make Advances hereunder or (C) becomes the subject
of a Bail-In Action, then the Company may, at its sole expense and effort, upon
written notice to such Lender and the Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related
transaction documents to an assignee identified by the Company that shall assume
such obligations (whereupon such Lender shall be obligated to so assign),
provided that, (x) such Lender shall have received payment of an amount equal to
the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder through the date of such
assignment and (y) a Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. No prepayment fee that may otherwise be due
hereunder shall be payable to such Lender in connection with any such
assignment.

 

(vi)         If any Lender provides notice of unlawfulness or requests
compensation under clause (e) above, this clause (f) or Section 3.03, then such
Lender shall (at the request of the Company) use reasonable efforts to designate
a different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to clause (e), this
clause (f) or Section 3.03, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Company and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(g)          No Set-off or counterclaim. All payments to be made hereunder by
the Company in respect of the Advances shall be made without set-off or
counterclaim and in such amounts as may be necessary in order that every such
payment shall not be less than the amounts otherwise specified to be paid under
this Agreement, except for Taxes deducted or withheld pursuant to Section 3.03
below.

 

SECTION 3.02.     [Reserved].

 

SECTION 3.03.     Taxes.

 

(a)          Payments Free of Taxes. All payments to be made hereunder by the
Company in respect of the Advances shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law (including
FATCA). If any Applicable Law requires the deduction or withholding of any Tax
from any such payment by the Company, then the Company shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Company
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 



 

 

 

- 31 -

 

(b)          Payment of Other Taxes by the Company. The Company shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

 

(c)          Indemnification by the Company. The Company shall indemnify each
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)          Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Company to a Governmental Authority pursuant to this Section 3.03,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)           Status of Secured Parties. (i) Any Secured Party that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.03(f)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 



 

 

 

- 32 -

 

(ii)          Without limiting the generality of the foregoing,

 

(A)        any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 (or any applicable successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), whichever of the
following is applicable:

 

(i)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an executed IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any applicable successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, an IRS Form W-8BEN or IRS Form
W-8BEN-E or any applicable successor form establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(ii)          an executed IRS Form W-8ECI (or any applicable successor form);

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, is not a “10 percent shareholder”
of the Company or the Parent within the meaning of Section 881(c)(3)(B) of the
Code, and is not a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any applicable
successor form); or

 

(iv)         to the extent a Foreign Lender is not the beneficial owner, an
executed IRS Form W-8IMY (or any applicable successor form), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner.

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 



 

 

 

- 33 -

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(E)          The Administrative Agent shall deliver to the Company an electronic
copy of an IRS Form W-9 upon becoming a party under this Agreement and
thereafter promptly following any reasonable request by the Company. The
Administrative Agent represents to the Company that it is not subject to backup
withholding within the meaning of Section 3406 of the Code, it is a “U.S.
person” and a “financial institution” within the meaning of Treasury Regulations
Section 1.1441-1 and a “U.S. financial institution” within the meaning of
Treasury Regulations Section 1.1471-3T and that it will comply with its
obligations to withhold under Section 1441 of the Code and FATCA.

 

(g)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)          Survival. Each party’s obligations under this Section 3.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Financing Commitments, and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 



 

 

 

- 34 -

 

ARTICLE IV
COLLECTIONS AND PAYMENTS

 

SECTION 4.01.     Interest Proceeds. The Company shall notify the obligor with
respect to each Portfolio Investment to remit all amounts that constitute
Interest Proceeds to the Collection Account. To the extent Interest Proceeds are
received other than by deposit into the Collection Account, the Company shall
cause all Interest Proceeds on the Portfolio Investments to be deposited in the
Collection Account or remitted to the Collateral Agent, and the Collateral Agent
shall credit (or cause to be credited) to the Collection Account all Interest
Proceeds received by it immediately upon receipt thereof in accordance with the
written direction of the Portfolio Manager; provided that Interest Proceeds
denominated in a Permitted Non-USD Currency shall be deposited into the
applicable Permitted Non-USD Currency Account. Interest Proceeds on deposit in
the Permitted Non-USD Currency Accounts shall be converted to U.S. dollars at
the Spot Rate no later than two (2) Business Days prior to each Interest Payment
Date, each Additional Payment Date and the Maturity Date and deposited into the
Collection Account for application as described above at the written direction
of the Company or the Portfolio Manager on its behalf (or, upon the occurrence
and during the continuance of an Event of Default or upon the occurrence of a
Market Value Event, the Administrative Agent).

 

Interest Proceeds deposited into the Collection Account shall be retained in the
Collection Account and held in cash and/or invested (and reinvested) at the
written direction of the Company (or the Portfolio Manager on its behalf)
delivered to the Collateral Agent in U.S. dollar denominated Cash Equivalents
selected by the Portfolio Manager (unless an Event of Default has occurred and
is continuing or a Market Value Event has occurred, in which case, selected by
the Administrative Agent) (“Eligible Investments”). Eligible Investments shall
mature no later than the end of the then-current Calculation Period.

 

Interest Proceeds on deposit in the Collection Account shall be withdrawn by the
Collateral Agent (at the written direction of the Company (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, the Administrative Agent)) and applied (i)
to make payments in accordance with this Agreement or (ii) to make Permitted
Distributions or Permitted Tax Distributions in accordance with this Agreement.

 

The Portfolio Manager shall notify the Administrative Agent and the Collateral
Agent if the Portfolio Manager reasonably determines in good faith that any
amounts in the Collection Account have been deposited in error or do not
otherwise constitute Interest Proceeds, whereupon such amounts on deposit in the
Collection Account may be withdrawn by the Collateral Agent (at the direction of
the Company and with written confirmation from the Administrative Agent (or,
upon the occurrence and during the continuance of an Event of Default or upon
the occurrence of a Market Value Event, the Administrative Agent)) on the next
succeeding Business Day and remitted to or at the direction of the Company.

 

SECTION 4.02.     Principal Proceeds. The Company shall notify the obligor with
respect to each Portfolio Investment to remit all amounts that constitute
Principal Proceeds to the Collection Account. To the extent Principal Proceeds
are received other than by deposit into the Collection Account, the Company
shall cause all Principal Proceeds received on the Portfolio Investments to be
deposited in the Collection Account or remitted to the Collateral Agent, and the
Collateral Agent shall credit (or cause to be credited) to the Collection
Account all Principal Proceeds received by it immediately upon receipt thereof
in accordance with the written direction of the Portfolio Manager; provided that
Principal Proceeds denominated in a Permitted Non-USD Currency shall be
deposited into the applicable Permitted Non-USD Currency Account. Principal
Proceeds on deposit in the Permitted Non-USD Currency Accounts shall be
converted to U.S. dollars at the Spot Rate no later than two (2) Business Days
prior to each Interest Payment Date, each Additional Payment Date and the
Maturity Date and deposited into the Collection Account for application as
described above at the written direction of the Company or the Portfolio Manager
on its behalf (or, upon the occurrence and during the continuance of an Event of
Default or upon the occurrence of a Market Value Event, the Administrative
Agent).

 



 

 

 

- 35 -

 

All Principal Proceeds deposited into the Collection Account shall be retained
in the Collection Account and invested at the written direction of the
Administrative Agent in overnight Eligible Investments selected by the Portfolio
Manager (unless an Event of Default has occurred and is continuing or a Market
Value Event has occurred, in which case, selected by the Administrative Agent).
All investment income on such Eligible Investments shall constitute Interest
Proceeds.

 

Principal Proceeds on deposit in the Collection Account shall be withdrawn by
the Collateral Agent (at the written direction of the Company (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, the Administrative Agent)) and applied (i)
to make payments in accordance with this Agreement, (ii) to make Permitted
Distributions in accordance with this Agreement or (iii) towards the purchase
price of Portfolio Investments purchased in accordance with this Agreement, in
each case with prior notice to the Administrative Agent. For the avoidance of
doubt, Principal Proceeds received in connection with the sale of any Portfolio
Investment pursuant to Section 1.04 following a Market Value Event shall be used
to prepay Advances as set forth therein at the written direction of the
Administrative Agent.

 

The Portfolio Manager shall notify the Administrative Agent and the Collateral
Agent if the Portfolio Manager reasonably determines in good faith that any
amounts in the Collection Account have been deposited in error or do not
otherwise constitute Principal Proceeds, whereupon such amounts on deposit in
the Collection Account may be withdrawn by the Collateral Agent (at the
direction of the Company and with written confirmation from the Administrative
Agent (or, upon the occurrence and during the continuance of an Event of Default
or upon the occurrence of a Market Value Event, the Administrative Agent)) on
the next succeeding Business Day and remitted to or at the direction of the
Company.

 

SECTION 4.03.     Principal and Interest Payments; Prepayments; Fees.

 

(a)          The Company shall pay the unpaid principal amount of the Advances
(together with accrued interest thereon) to the Administrative Agent for the
account of each Lender on the Maturity Date in accordance with the Priority of
Payments and any and all cash in the Accounts shall be applied to the
satisfaction of the Secured Obligations on the Maturity Date and on each
Additional Payment Date in accordance with the Priority of Payments.

 

(b)         Accrued interest on the Advances shall be payable in arrears on each
Interest Payment Date, each Additional Payment Date and on the Maturity Date in
accordance with the Priority of Payments; provided that (i) interest accrued
pursuant to the proviso to Section 3.01(b) shall be payable on demand and (ii)
in the event of any repayment or prepayment of any Advances, accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment. “Interest Payment Date” means the fifth Business Day
after the last day of each Calculation Period.

 



 

 

 

- 36 -

 

(c) (i)     Subject to the requirements of this Section 4.03(c), the Company
shall have the right from time to time to prepay outstanding Advances in whole
or in part (A) on any Business Day that JPMorgan Chase Bank, National
Association ceases to act as Administrative Agent, (B) subject to the payment of
the premium described in clause (ii) below, in connection with a Market Value
Cure or (C) subject to the payment of the premium described in clause (ii)
below, during any Calculation Period; provided that the Company may not prepay
any outstanding Advances in excess of the Revolving Amount pursuant to this
Section 4.03(c)(i)(C) during the Non-Call Period. The Company shall notify the
Administrative Agent, the Collateral Agent and the Collateral Administrator by
electronic mail of an executed document (attached as a .pdf or similar file) of
any prepayment pursuant to Section 4.03(c)(i)(A) or Section 4.03(c)(i)(C) not
later than 2:00 p.m., New York City time, two (2) Business Days before the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of the Advances to be prepaid. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Except in connection with a Market Value Cure,
each partial prepayment of outstanding Advances shall be in an amount not less
than U.S.$5,000,000. Prepayments shall be accompanied by accrued and unpaid
interest.

 

(ii)          Each prepayment or commitment reduction (A) pursuant to Section
4.03(c)(i)(C) and Section 4.07(a) that is made (I) after the Non-Call Period and
on or prior to the first anniversary of the end of the Non-Call Period, whether
in part or in full, shall be accompanied by a premium equal to 1.5% of the
principal amount of such prepayment or commitment reduction and (II) after the
first anniversary of the end of the Non-Call Period but during the Reinvestment
Period, whether in full or in part, shall be accompanied by a premium equal to
1% of the principal amount of such prepayment or commitment reduction and (B)
pursuant to Section 4.03(c)(i)(B) that is made during the Reinvestment Period,
whether in full or in part, shall be accompanied by a premium equal to 1.25% of
the principal amount of such prepayment or commitment reduction and, in each
case at the request of any Lender in respect of any prepayment on a date other
than an Interest Payment Date, any costs incurred by it in respect of the
breakage of its funding at the LIBO Rate for the related Calculation Period;
provided that no such premium payable pursuant to clause (A) above shall be
payable with respect to any prepayment (or portion thereof) that does not exceed
the Revolving Amount.

 

(d)          The Company agrees to pay to the Administrative Agent, for the
account of each Lender, a commitment fee in accordance with the Priority of
Payments which shall accrue at 1.00% per annum (or, during the Ramp-Up Period,
0.50% per annum) on the average daily unused amount of the Financing Commitment
of such Lender during the period from and including the date of this Agreement
to but excluding the last day of the Reinvestment Period; provided, that if the
Financing Commitment of any Lender is reduced as a result of a Bail-In Action,
such Lender’s commitment fee shall be calculated based on its Financing
Commitment so reduced. Accrued commitment fees shall be payable in arrears on
each Interest Payment Date, on the Maturity Date, on each Additional Payment
Date and on the date on which the Financing Commitments terminate. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(e)          The Company agrees to pay the Administrative Agent for the account
of each Lender (i) on the date of this Agreement, an upfront fee in an aggregate
amount equal to U.S.$1,500,000 and (ii) on each Accordion Date, a fee equal to
0.50% on the principal amount of the Advances made upon the exercise of such
Accordion Option. Once paid, such fees or any part thereof shall not be
refundable under any circumstances.

 

(f)           The Company agrees to pay to the Administrative Agent, for the
account of each Lender, an unfunded fee in the amount of the LIBO Rate for the
applicable Calculation period plus the Applicable Margin for Advances on the
average daily positive difference (if any) between the Minimum Funding Amount
and the aggregate outstanding principal amount of the Advances during the period
from and including each applicable period start date with respect to the Minimum
Funding Amount to but excluding the last day of the Reinvestment Period. Accrued
unfunded fees shall be payable in arrears on each Interest Payment Date, on the
Maturity Date, on each Additional Payment Date and on the date on which the
Financing Commitments terminate. All unfunded fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 



 

 

 

- 37 -

 

(g)       Without limiting Section 4.03(c), the Company shall have the
obligation from time to time to prepay outstanding Advances in whole or in part
on any date with proceeds from sales of Portfolio Investments directed by the
Administrative Agent pursuant to Section 1.04 and as set forth in Section
8.01(h). Prepayments shall be accompanied by accrued and unpaid interest.

 

SECTION 4.04.     Market Value Cure Account.

 

(a)          The Company shall cause all cash received by it in connection with
a Market Value Cure to be deposited in the MV Cure Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit to the MV Cure Account
such amounts received by it (and identified in writing as such) immediately upon
receipt thereof. Prior to the Maturity Date, all cash amounts in the MV Cure
Account shall be invested in overnight Eligible Investments at the written
direction of the Administrative Agent (as directed by the Required Lenders). All
amounts contributed to the Company by Parent in connection with a Market Value
Cure shall be paid free and clear of any right of chargeback or other equitable
claim.

 

(b)          Amounts on deposit in the MV Cure Account may be withdrawn by the
Collateral Agent (at the written direction of the Company (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, the Administrative Agent)) and remitted to
the Company with prior notice to the Administrative Agent (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, to the Lenders for prepayment of Advances
and reduction of Financing Commitment); provided that the Company may not direct
any withdrawal from the MV Cure Account if the Borrowing Base Test is not
satisfied (or would not be satisfied after such withdrawal).

 

SECTION 4.05.     Priority of Payments. On (w) each Interest Payment Date, (x)
the Maturity Date, (y) each Agent Business Day after the occurrence of a Market
Value Event and (z) each Agent Business Day after the occurrence of an Event of
Default and the declaration of the Secured Obligations as due and payable (each
date set forth in clauses (y) and (z) above, an “Additional Payment Date”), the
Collateral Agent shall distribute all amounts in the Collection Account in the
following order of priority (the “Priority of Payments”):

 

(a)          to pay (i) first, amounts due or payable to the Collateral Agent,
the Collateral Administrator and the Intermediary hereunder (including fees,
out-of-pocket expenses and indemnities) up to a maximum amount under this clause
(i) of U.S.$100,000 on each Interest Payment Date, the Maturity Date and each
Additional Payment Date (in the case of any Additional Payment Date or the
Maturity Date, after giving effect to all payments of such amounts on any other
Additional Payment Date or Interest Payment Date occurring in the same calendar
quarter) and (ii) second, any other accrued and unpaid fees and out-of pocket
expenses (other than the commitment fee and unfunded fees payable to the
Lenders, but including Lender indemnities) due hereunder, up to a maximum amount
under this clause (ii) of U.S.$100,000 on each Interest Payment Date, the
Maturity Date and each Additional Payment Date (in the case of any Additional
Payment Date or the Maturity Date, after giving effect to all payments of such
amounts on any other Additional Payment Date or Interest Payment Date occurring
in the same calendar quarter) (the maximum amounts specified above,
collectively, the “Expense Cap Amount”);

 



 

 

 

- 38 -

 

(b)       to pay interest due in respect of the Advances and any increased costs
and commitment fees and unfunded fees payable to the Lenders (pro rata based on
amounts due);

 

(c)       to pay (i) on each Interest Payment Date, all prepayments of the
Advances permitted or required under this Agreement (including any applicable
premium) and (ii) on the Maturity Date (and, if applicable, any Additional
Payment Date), principal of the Advances until the Advances are paid in full;

 

(d)       prior to the end of the Reinvestment Period, at the direction of the
Portfolio Manager, to fund the Unfunded Exposure Account up to the Unfunded
Exposure Amounts;

 

(e)       to pay all amounts set forth in clause (a) above not paid due to the
limitation set forth therein;

 

(f)       to make any Permitted Distributions or Permitted Tax Distributions
(using Interest Proceeds) directed pursuant to this Agreement; and

 

(g)       (i) on any Interest Payment Date, to deposit any remaining amounts in
the Collection Account as Principal Proceeds and (ii) on the Maturity Date and
any Additional Payment Date, any remaining amounts to the Company.

 

SECTION 4.06.           Payments Generally. All payments to the Lenders or the
Administrative Agent shall be made to the Administrative Agent at the account
designated in writing to the Company and the Collateral Agent for further
distribution by the Administrative Agent (if applicable). The Administrative
Agent shall give written notice to the Collateral Agent and the Collateral
Administrator (on which the Collateral Agent and the Collateral Administrator
may conclusively rely) and the Portfolio Manager of the calculation of amounts
payable to the Lenders in respect of the Advances and the amounts payable to the
Portfolio Manager. At least two (2) Business Days prior to each Interest Payment
Date, the Administrative Agent shall deliver an invoice to the Portfolio
Manager, the Collateral Agent and the Collateral Administrator in respect of the
interest due on such Interest Payment Date. All payments not made to the
Administrative Agent for distribution to the Lenders shall be made as directed
in writing by the Administrative Agent. Subject to Section 3.03 hereof, all
payments by the Company hereunder shall be made without setoff or counterclaim.
All payments hereunder shall be made in U.S. dollars. All amounts in any
Permitted Non-USD Currency Account to be disbursed hereunder will be converted
into U.S. dollars at the Spot Rate no later than two (2) Business Days prior to
each Interest Payment Date, each Additional Payment Date and the Maturity Date.
All interest hereunder shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

SECTION 4.07.          Termination or Reduction of Financing Commitments.

 

(a)       After the Non-Call Period (or any other date if JPMorgan Chase Bank,
National Association ceases to act as Administrative Agent), the Company shall
be entitled at its option, subject to the payment of the premium described in
Section 4.03(c)(ii), and upon three (3) Business Days’ prior written notice to
the Administrative Agent (with a copy to the Collateral Agent and the Collateral
Administrator) to either (i) terminate the Financing Commitments in whole upon
payment in full of all Advances, all accrued and unpaid interest, all applicable
premium and all other Secured Obligations (other than unmatured contingent
indemnification and reimbursement obligations) or (ii) reduce in part the
portion of the Financing Commitments that exceeds the sum of the outstanding
Advances. In addition, the Financing Commitments shall be reduced by the amount
of any prepayment of Advances pursuant to Section 4.03(c)(i)(C) during the
Reinvestment Period that exceeds the Revolving Amount.

 















 

- 39 -

 

(b)       The Financing Commitments shall be automatically reduced on the date
of any prepayment made in accordance with the definition of “Market Value Cure”
in an amount equal to the amount of such prepayment.

 

(c)       The Financing Commitments shall be irrevocably reduced by all amounts
that are used to prepay or repay Advances following the occurrence of a Market
Value Event or an Event of Default.

 

(d)       All unused Financing Commitments as of the last day of the
Reinvestment Period shall automatically be terminated.

 

(e)       The Financing Commitments shall be irrevocably reduced by the amount
of any repayment or prepayment of Advances following the last day of the
Reinvestment Period.

 

ARTICLE V
THE PORTFOLIO MANAGER

 

SECTION 5.01.          Appointment and Duties of the Portfolio Manager. The
Company hereby appoints the Portfolio Manager as its portfolio manager under
this Agreement and to perform the investment management functions of the Company
set forth herein, and the Portfolio Manager hereby accepts such appointment. For
so long as no Market Value Event has occurred and no Event of Default has
occurred and is continuing and subject to Section 1.04, the services to be
provided by the Portfolio Manager shall consist of (x) selecting, purchasing,
managing and directing the investment, reinvestment and disposition of Portfolio
Investments, delivering Notices of Acquisition on behalf of and in the name of
the Company and (y) acting on behalf of the Company for all other purposes
hereof and the transactions contemplated hereby. The Portfolio Manager agrees to
comply with all covenants and restrictions imposed on the Company herein and in
each other Loan Document. The Company hereby irrevocably appoints the Portfolio
Manager its true and lawful agent and attorney-in-fact (with full power of
substitution) in its name, place and stead and at its expense, in connection
with the performance of its duties provided for herein. Without limiting the
foregoing:

 

(a)       The Portfolio Manager shall perform its obligations hereunder with
reasonable care, using a degree of skill not less than that which the Portfolio
Manager exercises with respect to assets of the nature of the Portfolio
Investments that it manages for itself and others having similar investment
objectives and restrictions; and

 

(b)       The Portfolio Manager shall not (and shall not cause the Company to)
take any action that it knows or reasonably should know would (1) violate the
constituent documents of the Company, (2) violate any law, rule or regulation
applicable to the Company, (3) require registration of the Company as an
“investment company” under the Investment Company Act of 1940, or (4) in any
material respect, cause the Company to violate the terms of this Agreement, any
other Loan Document or any instruments relating to the Portfolio Investments.

 

The Portfolio Manager may employ third parties (including its Affiliates) to
render advice (including investment advice) and assistance to the Company and to
perform any of the Portfolio Manager’s duties hereunder, provided that the
Portfolio Manager shall not be relieved of any of its duties or liabilities
hereunder regardless of the performance of any services by third parties. For
the avoidance of doubt, neither the Administrative Agent nor any Lender shall
have the right to remove or replace the Portfolio Manager as investment adviser
or portfolio manager hereunder.

 









 

- 40 -

 

SECTION 5.02.           Portfolio Manager Representations as to Eligibility
Criteria; Etc. The Portfolio Manager represents to the other parties hereto that
(a) as of the Trade Date and Settlement Date for each Portfolio Investment
purchased, such Portfolio Investment meets all of the applicable Eligibility
Criteria (unless otherwise consented to by the Administrative Agent) and, except
as otherwise permitted hereunder, the Concentration Limitations shall be
satisfied or, if not satisfied immediately prior to such Purchase, maintained or
improved (unless otherwise consented to by the Administrative Agent) and (b) all
of the information contained in the related Notice of Acquisition is true,
correct and complete in all material respects; provided that, to the extent any
such information was furnished to the Company by any third party, such
information is as of its delivery date true, complete and correct in all
material respects to the knowledge of the Portfolio Manager.

 

SECTION 5.03.           Indemnification. (a) The Portfolio Manager shall
indemnify and hold harmless the Agents and the Lenders and their respective
Affiliates, directors, officers, stockholders, partners, agents and employees
(each, an “Indemnified Person”) from and against any and all losses, claims,
demands, damages, and related expenses of any kind, including reasonable and
documented out-of-pocket outside legal fees and disbursements (collectively,
“Liabilities”) incurred by such Indemnified Person in connection with
investigating, preparing, responding to or defending any investigative,
administrative, judicial or regulatory action, suit, claim or proceeding,
relating to or arising out of (a) any breach by the Portfolio Manager of any of
its obligations hereunder and (b) the failure of any of the representations or
warranties of the Portfolio Manager set forth herein to be true when made or
when deemed made in any material respect (unless such representation or warranty
is subject to a materiality standard by the terms thereof), except to the extent
that such Liabilities or expenses are found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from (i) the gross
negligence, fraud, bad faith, willful misconduct or reckless disregard of such
Indemnified Person, (ii) a claim brought against such Indemnified Person for
breach of such Indemnified Person’s obligations under this Agreement or the
other Loan Documents or (iii) a claim arising as a result of a dispute between
Indemnified Persons (other than (x) any dispute involving claims against the
Administrative Agent or the Lenders, in each case in their respective capacities
as such, and (y) claims arising out of any act or omission by the Portfolio
Manager).

 

(b)       The Portfolio Manager shall not have any liability for making
indemnification hereunder to the extent any such indemnification constitutes
recourse for uncollectible or uncollected Portfolio Investments or results from
or relates to the performance of one or more Portfolio Investments or any
decision by the Portfolio Manager to acquire or sell or refrain from acquiring
or selling a Portfolio Investment or for special, punitive, indirect,
consequential or incidental damages (including but not limited to lost profits).

 

(c)       If the Portfolio Manager has made any indemnity payments to the
Administrative Agent on behalf of an Indemnified Person pursuant to this Section
5.03 and such Indemnified Party thereafter collects any of such amounts from
others, such Indemnified Person will promptly repay such amounts collected to
the Portfolio Manager, without interest.

 

This Section 5.03 shall survive the termination of this Agreement and the
repayment of all amounts owing to the Secured Parties hereunder.

 

ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

SECTION 6.01.           Representations and Warranties. The Company (and, with
respect to clauses (a) through (e), (l), (n), (o), (t) through (v) and (aa), the
Portfolio Manager) represents to the other parties hereto solely with respect to
itself that as of the date hereof and each Trade Date (or as of such other date
as maybe expressly set forth below):

 







 

- 41 -

 

(a)       it is duly organized or incorporated, as the case may be, and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite power and authority to execute, deliver and perform this
Agreement and each other Loan Document to which it is or may become a party and
to consummate the transactions herein and therein contemplated;

 

(b)       the execution, delivery and performance of this Agreement and each
such other Loan Document, and the consummation of the transactions contemplated
herein and therein have been duly authorized by it and this Agreement and each
other Loan Document to which it is or may become a party constitutes its legal,
valid and binding obligation enforceable against it in accordance with its terms
(subject to (A) bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally, (B) equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law and (C) implied
covenant of good faith and fair dealing);

 

(c)       the execution, delivery and performance of this Agreement and each
other Loan Document to which it is or may become a party and the consummation of
the transactions contemplated herein and therein do not conflict with the
provisions of its governing instruments and, except where such violation would
not reasonably be expected to have a Material Adverse Effect, will not violate
in any material way any provisions of Applicable Law or regulation or any
applicable order of any court or regulatory body and will not result in the
material breach of, or constitute a default, or require any consent, under any
material agreement, instrument or document to which it is a party or by which it
or any of its property may be bound or affected;

 

(d)       it is not subject to any Adverse Proceeding;

 

(e)       it has obtained all consents and authorizations (including all
required consents and authorizations of any Governmental Authority) that are
necessary or advisable to be obtained by it in connection with the execution,
delivery and performance of this Agreement and each other Loan Document to which
it is or may become a party and each such consent and authorization is in full
force and effect except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect;

 

(f)        it is not required to register as an “investment company” as defined
in the Investment Company Act of 1940, as amended;

 

(g)       it has not issued any securities that are or are required to be
registered under the Securities Act of 1933, as amended, and it is not a
reporting company under the Securities Exchange Act of 1934, as amended;

 

(h)       it has no Indebtedness other than (i) Indebtedness incurred under the
terms of the Loan Documents, (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Loan Documents and (iii) if applicable, the
obligation to make future payments under any Delayed Funding Term Loan or
Revolving Loan;

 

(i)        (x) it does not have underlying assets which constitute “plan assets”
within the meaning of the Plan Asset Rules; and (y) neither it nor any ERISA
Affiliate has within the last six years sponsored, maintained, contributed to,
or been required to contribute to and does not have any liability with respect
to any Plan;

 







 

- 42 -

 

(j)        as of the date of this Agreement it is, and after giving effect to
any Advance it will be, Solvent and it is not entering into this Agreement or
any other Loan Document or consummating any transaction contemplated hereby or
thereby with any intent to hinder, delay or defraud any of its creditors;

 

(k)       it is not in default under any other contract to which it is a party
except where such default would not reasonably be expected to have a Material
Adverse Effect;

 

(l)        it has complied in all material respects with all Applicable Laws,
judgments, agreements with governmental authorities, decrees and orders with
respect to its business and properties and the Portfolio;

 

(m)       it does not have any Subsidiaries or own any Investments in any Person
other than the Portfolio Investments or Investments (i) constituting Eligible
Investments (as measured at their time of acquisition), (ii) acquired by the
Company with the approval of the Administrative Agent, or (iii) those the
Company shall have acquired or received as a distribution in connection with a
workout, bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof;

 

(n)       (x) it has disclosed to the Administrative Agent all agreements,
instruments and corporate or other restrictions actually known to it to which it
is subject, and all other matters actually known to it that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect and (y) no information (other than projections, forward-looking
information, general economic data, industry information or information relating
to third parties) heretofore furnished by or on behalf of the Company in writing
to the Administrative Agent or any Lender in connection with this Agreement or
any transaction contemplated hereby (after taking into account all updates,
modifications and supplements to such information) contains (or, to the extent
any such information was furnished by a third party, to the Company’s actual
knowledge contains), when taken as a whole, as of its delivery date, any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (or, if not prepared by or under the direction of the
Company, does not omit to state such a fact to the Company’s knowledge);

 

(o)       all of the conditions to the acquisition of the Portfolio Investments
specified in Section 1.03 have been satisfied or waived;

 

(p)       the Company has timely filed all Tax returns required by Applicable
Law to have been filed by it; all such Tax returns are true and correct in all
material respects; and the Company has paid or withheld (as applicable) all
Taxes owing or required to be withheld by it (if any) shown on such Tax returns,
except any such Taxes which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside in
accordance with GAAP on its books and records;

 

(q)       the Company is and will be treated as a disregarded entity for U.S.
federal income tax purposes;

 

(r)       the Company is and will be wholly owned by the Parent, which is a U.S.
Person;

 









 

- 43 -

 

(s)       prior to the date hereof, the Company has not engaged in any business
operations or activities other than as an ownership entity for Portfolio
Investments and similar Loan or debt obligations and activities incidental
thereto;

 

(t)       neither it nor any of its Affiliates is (i) the subject or target of
Sanctions; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the PATRIOT Act, i.e., a foreign bank
that does not have a physical presence in any country and that is not affiliated
with a bank that has a physical presence and an acceptable level of regulation
and supervision; or (iv) a person or entity that resides in or is organized
under the laws of a jurisdiction designated by the United States Secretary of
the Treasury under Sections 311 or 312 of the PATRIOT Act as warranting special
measures due to money laundering concerns. It is in compliance with all
applicable Sanctions and also in compliance with all applicable provisions of
the PATRIOT Act;

 

(u)       the Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company, its agents and their
respective directors, managers, officers and employees (as applicable) with
Anti-Corruption Laws and applicable Sanctions, and the Company and its officers
and, to its knowledge, its directors, members and agents are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(i) the Company or its officers or (ii) to the knowledge of the Company, any
director, manager or agent of the Company that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person;

 

(v)       the Loan Documents represent all of the material agreements between
the Portfolio Manager, the Parent and the Seller, on the one hand, and the
Company, on the other. The Company has good and marketable title to all
Portfolio Investments and other Collateral free of any Liens (other than
Permitted Liens and inchoate liens arising by operation of law);

 

(w)       the Company is not relying on any advice (whether written or oral) of
any Lender, Agent or any of their respective Affiliates;

 

(x)       there are no judgments for Taxes with respect to the Company and no
claim is being asserted with respect to the Taxes of the Company;

 

(y)       upon the making of each Advance, the Collateral Agent, for the benefit
of the Secured Parties, will have acquired a perfected, first priority and valid
security interest (except, as to priority, for any Permitted Liens) in the
Collateral acquired with the proceeds of such Advance, free and clear of any
adverse claim (other than Permitted Liens) or restrictions on transferability to
the extent (as to perfection and priority) that a security interest in said
Collateral may be perfected under the applicable UCC;

 

(z)        the Parent (i) is not required to register as an investment company
under the Investment Company Act of 1940, as amended, and (ii) has elected to be
treated a business development corporation for purposes of the Investment
Company Act of 1940, as amended;

 

(aa)     the Portfolio Manager is not required to register as an investment
adviser under the Investment Advisers Act of 1940, as amended;

 

(bb)     no ERISA Event has occurred; and

 







 

- 44 -

 

(cc)     all proceeds of the Advances will be used by the Company only in
accordance with the provisions of this Agreement. No part of the proceeds of any
Advance will be used by the Company to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying Margin Stock.
Neither the making of any Advance nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve Board. No Advance is secured, directly
or indirectly, by Margin Stock, and the Collateral does not include Margin
Stock.

 

SECTION 6.02.          Covenants of the Company and the Portfolio Manager. The
Company (and, with respect to clauses (e), (g), (k), (o), (r) and (gg), the
Portfolio Manager):

 

(a)       shall at all times: (i) maintain at least one independent manager or
director (who is in the business of serving as an independent manager or
director); (ii) maintain its own separate books and records and bank accounts;
(iii) hold itself out to the public and all other Persons as a legal entity
separate from any other Person; (iv) to the extent it is required to have a
board of managers, have a board of managers separate from that of any other
Person; (v) file its own Tax returns, except to the extent that the Company is
treated as a “disregarded entity” for tax purposes and is not required to file
any Tax returns under Applicable Law, and pay any Taxes so required to be paid
under Applicable Law, except for those Taxes being contested in good faith by
appropriate proceedings and in respect of which the Company has established
proper reserves on its books in accordance with GAAP; (vi) not commingle its
assets with assets of any other Person; (vii) conduct its business in its own
name and comply with all organizational formalities to maintain its separate
existence; (viii) maintain separate financial statements; (ix) pay its own
liabilities only out of its own funds; (x) maintain an arm’s length relationship
with the Parent and each of its other Affiliates; (xi) not hold out its credit
or assets as being available to satisfy the obligations of others; (xii)
allocate fairly and reasonably any overhead expenses that are shared with an
Affiliate, including for shared office space; (xiii) use separate stationery,
invoices and checks; (xiv) except as expressly permitted by this Agreement, not
pledge its assets as security for the obligations of any other Person; (xv)
correct any known misunderstanding regarding its separate identity; (xvi)
maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities and pay its operating expenses and liabilities from
its own assets; (xvii) not acquire the obligations or any securities of its
Affiliates; (xviii) cause the managers, officers, agents and other
representatives of the Company to act at all times with respect to the Company
consistently and in furtherance of the foregoing and in the best interests of
the Company; and (xix) maintain at least one special member, who, upon the
dissolution of the sole member or the withdrawal or the disassociation of the
sole member from the Company, shall immediately become the member of the Company
in accordance with its organizational documents.

 

(b)       shall not (i) engage, directly or indirectly, in any business, other
than the actions required or permitted to be performed under the preceding
clause (a), including, other than with respect to any warrants received in
connection with a Portfolio Investment, controlling the decisions or actions
respecting the daily business or affairs of any other Person except as otherwise
permitted hereunder (which, for the avoidance of doubt, shall not prohibit the
Company from taking, or refraining to take, any action under or with respect to
a Portfolio Investment); (ii) fail to be Solvent; (iii) release, sell, transfer,
convey or assign any Portfolio Investment unless in accordance with the Loan
Documents; (iv) except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Company, enter into any transaction
with an Affiliate of the Company except on commercially reasonable terms similar
to those available to unaffiliated parties in an arm’s-length transaction; (v)
identify itself as a department or division of any other Person; or (vi) own any
asset or property other than the Collateral and the related assets and
incidental personal property necessary for the ownership or operation of these
assets.



 







 

- 45 -

 

(c)       shall take all actions consistent with and shall not take any action
contrary to the “Facts and Assumptions” sections in the opinions of Dechert LLP,
dated the date hereof, relating to certain true sale and non-consolidation
matters;

 

(d)       shall not create, incur, assume or suffer to exist any Indebtedness
other than (i) Indebtedness incurred under the terms of the Loan Documents, (ii)
Indebtedness incurred pursuant to certain ordinary business expenses arising
pursuant to the transactions contemplated by this Agreement and the other Loan
Documents and (iii) if applicable, the obligation to make future payments under
any Delayed Funding Term Loan or Revolving Loan;

 

(e)       shall maintain in effect and enforce policies and procedures designed
to ensure compliance by the Company and its directors, managers, officers and
agents with Anti-Corruption Laws and applicable Sanctions;

 

(f)        shall not amend (1) any of its constituent documents or (2) any
document to which it is a party in any manner that would reasonably be expected
to adversely affect the Lenders in any material respect, without, in each case,
the prior written consent of the Administrative Agent;

 

(g)       shall not (A) permit the validity or effectiveness of this Agreement
or any grant hereunder to be impaired, or permit the Lien of this Agreement to
be amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Agreement, any other Loan Document or the Advances, except as may be expressly
permitted hereby or (B) take any action that would cause the Lien of this
Agreement not to constitute a valid perfected security interest in the
Collateral that is of first priority, free of any adverse claim or the legal
equivalent thereof, as applicable, except for Permitted Liens and inchoate liens
arising by operation of law;

 

(h)       shall not, without the prior consent of the Administrative Agent
(acting at the direction of the Required Lenders), which consent may be withheld
in the sole and absolute discretion of the Required Lenders, enter into any
hedge agreement;

 

(i)       shall not change its name, identity or corporate structure in any
manner that would make any financing statement or continuation statement filed
by the Company (or by the Collateral Agent on behalf of the Company) in
accordance with subsection (a) above materially misleading or change its
jurisdiction of organization, unless the Company shall have given the
Administrative Agent and the Collateral Agent at least 30 days prior written
notice thereof, and shall promptly file, or authorize the filing of, appropriate
amendments to all previously filed financing statements and continuation
statements (and shall provide a copy of such amendments to the Collateral Agent
and Administrative Agent together with written confirmation to the effect that
all appropriate amendments or other documents in respect of previously filed
statements have been filed);

 

(j)       shall do or cause to be done all things reasonably necessary to (i)
preserve and keep in full force and effect its existence as a limited liability
company and take all reasonable action to maintain its rights, franchises,
licenses and permits material to its business in the jurisdiction of its
formation and (ii) qualify and remain qualified as a limited liability company
in good standing in each jurisdiction in which such qualification is necessary
to protect the validity and enforceability of the Loan Documents or any of the
Collateral;

 

(k)       shall comply with all Applicable Law (whether statutory, regulatory or
otherwise), except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;

 







 

- 46 -

 

(l)       shall not merge into or consolidate with any Person or dissolve,
terminate or liquidate in whole or in part, in each case, without the prior
written consent of the Administrative Agent;

 

(m)       except for Investments permitted by Section 6.02(u)(C) and without the
prior written consent of the Administrative Agent, shall not form, or cause to
be formed, any Subsidiaries; or make or suffer to exist any Loans or advances
to, or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Loan Documents;

 

(n)       shall ensure that (i) its affairs are conducted so that its underlying
assets do not constitute “plan assets” within the meaning of the Plan Asset
Rules, and (ii) neither it nor any ERISA Affiliate sponsors, maintains,
contributes to or is required to contribute to or has any liability with respect
to any Plan;

 

(o)       except for the security interest granted hereunder and as otherwise
permitted hereunder, shall not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on the
Collateral or any interest therein (other than Permitted Liens and inchoate
liens arising by operation of law), and the Company shall defend the right,
title, and interest of the Collateral Agent (for the benefit of the Secured
Parties) and the Lenders in and to the Collateral against all claims of third
parties claiming through or under the Company (other than Permitted Liens and
inchoate liens arising by operation of law);

 

(p)       shall promptly furnish to the Administrative Agent, and the
Administrative Agent shall furnish to the Lenders, copies of the following
financial statements, reports and information: (i) as soon as available, but in
any event within 120 days after the end of each fiscal year of the Parent, a
copy of the audited consolidated and consolidating balance sheet of the Parent
and its consolidated Subsidiaries as at the end of such year, the related
consolidated and consolidating statements of income for such year and the
related consolidated statements of changes in net assets and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year; provided, that the financial statements required to be delivered
pursuant to this clause (i) which are made available via EDGAR, or any successor
system of the Securities Exchange Commission, in the Parent’s annual report on
Form 10-K, shall be deemed delivered to the Administrative Agent on the date
such documents are made so available; (ii) as soon as available and in any event
within 45 days after the end of each fiscal quarter of each fiscal year (other
than the last fiscal quarter of each fiscal year), an unaudited consolidated and
consolidating balance sheet of the Parent and its consolidated Subsidiaries as
of the end of such fiscal quarter and including the prior comparable period (if
any), and the unaudited consolidated and consolidating statements of income of
the Parent and its consolidated Subsidiaries for such fiscal quarter and for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal quarter, and the unaudited consolidated statements of cash flows
of the Parent and its consolidated Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such fiscal quarter;
provided, that the financial statements required to be delivered pursuant to
this clause (ii) which are made available via EDGAR, or any successor system of
the Securities Exchange Commission, in Parent’s quarterly report on Form 10-Q,
shall be deemed delivered to the Administrative Agent on the date such documents
are made so available; and (iii) from time to time, such other information or
documents (financial or otherwise) as the Administrative Agent or the Required
Lenders may reasonably request so long as such information or documents are
within the possession of the Company or may be obtained with neither undue
burden nor expense;



 







 

- 47 -

 



(q)       shall pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, all Taxes levied or imposed upon the Company or
upon the income, profits or property of the Company; provided that the Company
shall not be required to pay or discharge or cause to be paid or discharged any
such Tax (i) the amount, applicability or validity of which is being contested
in good faith by appropriate proceedings and for which disputed amounts adequate
reserves in accordance with GAAP have been made or (ii) the failure of which to
pay or discharge could not reasonably be expected to have a Material Adverse
Effect;

 

(r)       shall permit representatives of the Administrative Agent at any time
and from time to time as the Administrative Agent shall reasonably request, (A)
to inspect and make copies of and abstracts from its records relating to the
Portfolio Investments and (B) to visit its properties in connection with the
collection, processing or managing of the Portfolio Investments for the purpose
of examining such records, and to discuss matters relating to the Portfolio
Investments or such Person’s performance under this Agreement and the other Loan
Documents with any officer or employee or auditor (if any) of such Person having
knowledge of such matters. The Company agrees to render to the Administrative
Agent such clerical and other assistance as may be reasonably requested with
regard to the foregoing; provided that such assistance shall not interfere in
any material respect with the Company’s or the Portfolio Manager’s business and
operations. So long as no Event of Default has occurred and is continuing, such
visits and inspections shall occur only (i) upon five (5) Business Days’ prior
written notice, (ii) during normal business hours and (iii) no more than once in
any calendar year. Following the occurrence and during the continuance of an
Event of Default, there shall be no limit on the timing or number of such
inspections and only two (2) Business Days’ prior notice will be required before
any inspection;

 

(s)       shall not use any part of the proceeds of any Advance, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board of Governors of the Federal Reserve System of the
United States of America, including Regulations T, U and X;

 

(t)       shall not make any Restricted Payments without the prior written
consent of the Administrative Agent; provided that the Company may make
Permitted Distributions and Permitted Tax Distributions subject to the other
requirements of this Agreement;

 

(u)       shall not make or hold any Investments, except the Portfolio
Investments or Investments (A) constituting Eligible Investments (measured at
the time of acquisition), (B) that have been consented to by the Administrative
Agent or (C) those the Company shall have acquired or received as a distribution
in connection with a workout, bankruptcy, foreclosure, restructuring or similar
process or proceeding involving a Portfolio Investment or any issuer thereof;

 

(v)       shall not request any Advance, and the Company shall not directly, or
to the knowledge of the Company, indirectly, use, and shall procure that its
agents shall not directly, or to the knowledge of the Company, indirectly, use,
the proceeds of any Advance (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto;

 

(w)       other than pursuant to the Sale Agreement, shall not transfer to any
of its Affiliates any Portfolio Investment purchased from any of its Affiliates
(other than sales to Affiliates conducted on terms and conditions consistent
with those of an arm’s length transaction and at fair market value);

 







 

- 48 -

 

(x)       shall (i) if the Company or the Portfolio Manager receives materials
or information indicating that an event of default (however defined in the
applicable underlying instruments) or an event that, with notice or lapse of
time or both, will become an event of default has occurred with respect to any
Portfolio Investment, promptly upon receipt thereof by the Company or the
Portfolio Manager notify the Administrative Agent thereof via e-mail or by
telephone, (ii) if the Company or the Portfolio Manager receives any management
discussion and analysis with respect to a Specified Matter, not more than five
(5) Business Days following receipt thereof by the Company or the Portfolio
Manager, post on a password protected website maintained by the Portfolio
Manager to which the Administrative Agent will have access and (iii) with
respect to all other matters, not later than 15 Business Days following receipt
of such information or materials by the Company or the Portfolio Manager, post
on a password protected website maintained by the Portfolio Manager to which the
Administrative Agent will have access, with respect to each obligor of a
Portfolio Investment, without duplication of any other reporting requirements
set forth in this Agreement or any other Loan Document, any management
discussion and analysis provided by such obligor and any financial reporting
packages with respect to such obligor and with respect to each Portfolio
Investment for such obligor (including any attached or included information,
statements and calculations); provided, that, to the extent such information is
made available via EDGAR (or any successor system of the Securities and Exchange
Commission), such information shall be deemed delivered to the Administrative
Agent on the date such documents are made so available. The Company shall cause
the Portfolio Manager to provide such other information as the Administrative
Agent may reasonably or, if such institution has no short-term rating, request
with respect to any Portfolio Investment or obligor (to the extent reasonably
available to the Portfolio Manager);

 

(y)       shall not elect to be classified as other than a disregarded entity or
partnership for U.S. federal income tax purposes, nor shall the Company take any
other action or actions that would cause it to be classified, taxed or treated
as a corporation or publicly traded partnership taxable as a corporation for
U.S. federal income tax purposes (including transferring interests in the
Company on or through an established securities market or secondary market (or
the substantial equivalent thereof), within the meaning of Section 7704(b) of
the Code (and Treasury regulations thereunder);

 

(z)       shall only have partners or owners that are treated as U.S. Persons or
that are disregarded entities owned by a U.S. Person and shall not recognize the
transfer of any interest in the Company that constitutes equity for U.S. federal
income tax purposes to a Person that is not a U.S. Person;

 

(aa)     shall from time to time execute and deliver all such supplements and
amendments hereto and all such financing statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be reasonably necessary to secure the rights and remedies of
the Secured Parties hereunder and to grant more effectively all or any portion
of the Collateral, maintain or preserve the security interest (and the priority
thereof) of this Agreement or to carry out more effectively the purposes hereof,
perfect, publish notice of or protect the validity of any grant made or to be
made by this Agreement, preserve and defend title to the Collateral and the
rights therein of the Collateral Agent and the Secured Parties in the Collateral
and the Collateral Agent against the claims of all Persons and parties, pay any
and all Taxes levied or assessed upon all or any part of the Collateral and use
its commercially reasonable efforts to minimize Taxes and any other costs
arising in connection with its activities or give, execute, deliver, file and/or
record any financing statement, notice, instrument, document, agreement or other
papers that may be necessary or desirable to create, preserve, perfect or
validate the security interest granted pursuant to this Agreement or to enable
the Collateral Agent to exercise and enforce its rights hereunder with respect
to such pledge and security interest, and hereby authorizes the Collateral Agent
to file a UCC financing statement listing ‘all assets of the debtor’ (or
substantially similar language) in the collateral description of such financing
statement;

 







 

- 49 -

 

(bb)     shall ensure that all Portfolio Investments denominated in a Permitted
Non-USD Currency and all proceeds thereof are at all times deposited in or
credited to a Permitted Non-USD Currency Account except to the extent that any
such proceeds are transferred to an Account in accordance with this Agreement or
any such Portfolio Investment is sold in accordance with this Agreement;

 

(cc)     shall not hire any employees;

 

(dd)     shall not maintain any bank accounts or securities accounts other than
the Accounts;

 

(ee)     except as otherwise expressly permitted herein, shall not cancel or
terminate any of the underlying instruments in respect of a Portfolio Investment
to which it is party or beneficiary (in any capacity), or consent to or accept
any cancellation or termination of any of such agreements unless (in each case)
the Administrative Agent shall have consented thereto in writing in its sole
discretion;

 

(ff)       shall not make or incur any capital expenditures except as reasonably
required to perform its functions in accordance with this Agreement;

 

(gg)     shall not act on behalf of, a country, territory, entity or individual
that, at the time of such act, is the subject or target of Sanctions, and none
of the Company, the Portfolio Manager or any of their respective Affiliates,
owners, directors or officers is a natural person or entity with whom dealings
are prohibited under Sanctions for a natural person or entity required to comply
with such Sanctions. The Company does not own and will not acquire, and the
Portfolio Manager will not cause the Company to own or acquire, any security
issued by, or interest in, any country, territory, or entity whose direct
ownership would be or is prohibited under Sanctions for a natural person or
entity required to comply with Sanctions;

 

(hh)     shall give notice to the Administrative Agent promptly in writing upon
the occurrence of any of the following:

 

(1)       any Adverse Proceeding;

 

(2)       any Default or Event of Default; and

 

(3)       any adverse claim asserted against any of the Portfolio Investments,
the Accounts or any other Collateral; and

 

(ii)       concurrently with any delivery of financial statements under Section
6.02(p)(i) and (ii), shall furnish to the Administrative Agent a certificate of
a Financial Officer certifying as to whether the Company has knowledge that a
Default has occurred or is occurring during the applicable period and, if a
Default has occurred or is occurring, specifying the details thereof and any
action taken or proposed to be taken with respect thereto.

 

SECTION 6.03.          Amendments of Portfolio Investments, Etc. If the Company
or the Portfolio Manager receives any notice or other communication concerning
any amendment, supplement, consent, waiver or other modification of any
Portfolio Investment or any related underlying instrument or rights thereunder
(each, an “Amendment”) with respect to any Portfolio Investment or any related
underlying instrument, or makes any affirmative determination to exercise or
refrain from exercising any rights or remedies thereunder, it will give prompt
(and in any event, not later than three (3) Business Days’) notice thereof to
the Administrative Agent. In any such event, the Company shall exercise all
voting and other powers of ownership relating to such Amendment or the exercise
of such rights or remedies as the Portfolio Manager shall deem appropriate under
the circumstances; provided that if an Event of Default has occurred and is
continuing or a Market Value Event has occurred, the Company will exercise all
voting and other powers of ownership as the Administrative Agent (acting at the
direction of the Required Lenders) shall instruct (it being understood that if
the terms of the related underlying instrument expressly prohibit or restrict
any such rights given to the Administrative Agent, then such right shall be
limited to the extent necessary so that such prohibition or restriction is not
violated). In any such case, following the Company’s receipt thereof, the
Company shall promptly provide to the Administrative Agent copies of all
executed amendments to underlying instruments, executed waiver or consent forms
or other documents executed or delivered in connection with any Amendment.

 







 

- 50 -

 

ARTICLE VII
EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)       the Company shall fail to pay (i) any principal amount owing by it in
respect of the Secured Obligations when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise or (ii) any other amount owing by it in respect of the
Secured Obligations (whether for interest, fees or other amounts owing by it)
within two (2) Business Days of the earlier of (x) the Company becoming aware of
such failure or (y) receipt of written notice by the Company of such failure;

 

(b)       any representation or warranty made or deemed made by or on behalf of
the Company, the Portfolio Manager or the Seller (collectively, the “Credit Risk
Parties”) herein or in any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, or other document
(other than projections, forward-looking information, general economic data,
industry information or information relating to third parties) furnished
pursuant hereto or in connection herewith or any amendment or modification
thereof or waiver thereunder, shall prove to have been incorrect in any material
respect when made or deemed made (it being understood that the failure of a
Portfolio Investment to satisfy the Eligibility Criteria after the date of its
purchase shall not constitute a failure) and if such failure is capable of being
remedied, such failure shall continue for a period of 30 days following the
earlier of (i) receipt by a senior officer of such Credit Risk Party of written
notice of such inaccuracy from the Administrative Agent and (ii) a senior
officer of such Credit Risk Party becoming aware of such inaccuracy (or, if such
failure could not reasonably be expected to be cured within 30 days, such Credit
Risk Party commences and diligently pursues such cure and such failure is cured
within 45 days);

 

(c)       (A) the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02(a)(i) through (vii), (xi),
(xiv) or (xix), (b)(i) through (iv), (d), (f), (h), (i), (l), (m), (o), (t),
(v), (w) or (cc) or (B) any Credit Risk Party shall fail to observe or perform
any other covenant, condition or agreement contained herein (it being understood
that the failure of a Portfolio Investment to satisfy the Eligibility Criteria
after the date of its purchase shall not constitute such a failure) or in any
other Loan Document and, in the case of this clause (B), if such failure is
capable of being remedied, such failure shall continue for a period of 30 days
following the earlier of (i) receipt by a senior officer of such Credit Risk
Party of written notice of such failure from the Administrative Agent and (ii) a
senior officer of such Credit Risk Party becoming aware of such failure (or, if
such failure could not reasonably be expected to be cured within 30 days, such
Credit Risk Party commences and diligently pursues such cure and such failure is
cured within 45 days);

 







 

- 51 -

 

(d)       an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Risk Party or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Credit Risk Party or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(e)       any Credit Risk Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Credit Risk Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(f)       any Credit Risk Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(g)       the passing of a resolution by the equity holders of the Company in
respect of the winding up on a voluntary basis of the Company;

 

(h)       any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of U.S.$1,000,000 (after giving effect
to insurance, if any, available with respect thereto) shall be rendered against
the Company, and the same shall remain unsatisfied, unvacated, unbonded or
unstayed for a period of sixty (60) days after the date on which the right to
appeal has expired;

 

(i)       an ERISA Event occurs; provided that, in the case of an ERISA Event
described in clause (2) of the definition of “ERISA Event”, such ERISA Event
would reasonably be expected to have a Material Adverse Effect;

 

(j)       a Change of Control occurs without the prior written consent of the
Administrative Agent;

 

(k)       the Company or the pool of Collateral shall become required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended;

 

(l)       the Portfolio Manager (i) resigns as Portfolio Manager under this
Agreement, (ii) assigns any of its obligations or duties as Portfolio Manager in
contravention of the terms of this Agreement or (iii) otherwise ceases to act as
Portfolio Manager in accordance with the terms of this Agreement;

 

(m)       the Net Asset Value is less than the product of (1) the Net Advances
multiplied by (2) 117.64% and such deficit is not remedied within two (2)
Business Days of delivery of notice thereof by the Administrative Agent;

 







 

- 52 -

 

(n)          (i) failure of the Company to fund the Unfunded Exposure Account
when required in accordance with Section 2.03(e) other than in the case that any
Lender fails to make the Advance required in accordance with Section 2.03(e) or
(ii) failure of the Company to satisfy its obligations in respect of unfunded
obligations with respect to any Delayed Funding Term Loan or Revolving Loan
other than if the Company provides the Administrative Agent with written notice
in reasonable detail stating that it has elected not to fund any applicable
amount due to a good faith contractual dispute with respect to the related
Portfolio Investment or a determination by the Company that an advance is not
required under its underlying instruments; provided that the failure of the
Company to undertake any action set forth in this clause (n) is not remedied
within two (2) Business Days;

 

(o)          KKR Credit Advisors (US) LLC (i) resigns as sub-adviser of the
Parent under the sub-advisory agreement between the Parent and KKR Credit
Advisors (US) LLC as in effect on the Effective Date, (ii) assigns any of its
obligations or duties as sub-adviser in contravention of the terms of the
sub-advisory agreement between the Parent and KKR Credit Advisors (US) LLC as in
effect on the Effective Date or (iii) otherwise ceases to act as sub-adviser in
accordance with the terms of the sub-advisory agreement between the Parent and
KKR Credit Advisors (US) LLC as in effect on the Effective Date, in each case
without the prior written consent of the Administrative Agent; or

 

(p)          an Event of Default (as defined in the Parent Credit Agreement)
under clause (a) or clause (b) of such term under the Parent Credit Agreement
(including all applicable grace periods) which has been declared by the
administrative agent or a lender under the Parent Credit Agreement;

 

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different times: (i)
terminate the Financing Commitments, and thereupon the Financing Commitments
shall terminate immediately, and (ii) declare all of the Secured Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Secured Obligations not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the Secured Obligations so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company; and in case of any
event with respect to the Company described in clause (d) or (e) of this
Article, the Financing Commitments shall automatically terminate and all Secured
Obligations then outstanding, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company.

 

ARTICLE VIII
ACCOUNTS; COLLATERAL SECURITY

 

SECTION 8.01.     The Accounts; Agreement as to Control.





 

(a)          Establishment and Maintenance of Accounts. The Company hereby
appoints State Street Bank and Trust Company (i) as Securities Intermediary to
establish, and the Securities Intermediary does hereby establish, each of the
securities accounts identified on the Transaction Schedule (such accounts and
any successor accounts, the “Securities Accounts”), each to be maintained by the
Securities Intermediary, as a “securities intermediary” (within the meaning of
Section 8-102(a)(14) of the UCC), in the name of the Company subject to the lien
of the Collateral Agent under this Agreement, and (ii) as Bank to establish, and
the Bank does hereby establish, each of the deposit accounts identified on the
Transaction Schedule (such accounts and any successor accounts, the “Deposit
Accounts” and, together with the Securities Accounts, the “Accounts”), each to
be maintained by the Bank, as a “bank” (within the meaning of Section
9-102(a)(8) of the UCC), in the name of the Company subject to the lien of the
Collateral Agent under this Agreement.

 



 

 

 

- 53 -

 



(b)          Collateral Agent in Control of Securities Accounts. Each of the
parties hereto hereby agrees that:

 

(i)            the Securities Accounts are and shall be treated as “securities
accounts” (within the meaning of Section 8-501(a) of the UCC) and the Collateral
Agent is the “entitlement holder” (within the meaning of Section 8-102(a)(7) of
the UCC) of such Accounts;

 

(ii)           the Deposit Accounts are “deposit accounts” (within the meaning
of Section 9-102(a)(29) of the UCC) and the Collateral Agent is the “customer”
(within the meaning of Section 4-104(1)(e) of the UCC) of such Accounts;

 

(iii)          all Collateral in the form of cash held by the Intermediary shall
be held in a Deposit Account, which may be a subaccount of another Account;

 

(iv)         the Intermediary shall not change the name or account number of any
of the Accounts without the prior written consent of the Collateral Agent, and,
so long as no Event of Default has occurred and is continuing under this
Agreement, without the prior written consent of the Company;

 

(v)          each Account shall at all times be held and maintained through an
office of the Securities Intermediary or the Bank, as applicable, located in the
State of New York or the Commonwealth of Massachusetts; and

 

(vi)         all Collateral delivered to the Intermediary pursuant to this
Agreement will be promptly credited to the appropriate Account, subject to the
terms of this Agreement.

 

(c)          Except as otherwise expressly provided herein, the Collateral Agent
will be exclusively entitled to exercise the rights that comprise each financial
asset credited to each Account and, without limitation, each Permitted Non-USD
Currency Account. The parties hereto agree that the Intermediary shall act only
on entitlement orders or other instructions with respect to the Accounts and the
Permitted Non-USD Currency Accounts originated by the Collateral Agent and no
other Person (and without further consent by any other Person); and the
Collateral Agent, for the benefit of the Secured Parties, shall have exclusive
control and the sole right of withdrawal over each Account and each Permitted
Non-USD Currency Account. The only permitted withdrawals from the Accounts and
the Permitted Non-USD Currency Accounts shall be in accordance with the
provisions of this Agreement.

 

(d)          Subordination of Lien, Etc. If the Intermediary has or subsequently
obtains by agreement, operation of law or otherwise a security interest in any
Account or any security entitlement credited thereto, the Intermediary hereby
agrees that such security interest shall be subordinate to the security interest
of the Collateral Agent. The property credited to any Account will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
Person other than the Collateral Agent (except that the Intermediary may set-off
(1) all amounts due to the Intermediary in respect of its customary fees and
expenses for the routine maintenance and operation of the Accounts, and (2) the
face amount of any checks which have been credited to any Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

 



 

 

 



- 54 -

 

(e)          Property Registered, Indorsed, etc. to Securities Intermediary. All
securities or other property represented by a promissory note or an instrument
underlying any financial assets credited to any Account shall be registered in
the name of the Securities Intermediary, indorsed to the Securities Intermediary
in blank or credited to another securities account maintained in the name of the
Securities Intermediary, and in no case will any financial asset credited to any
Account be registered in the name of the Company, payable to the order of the
Company or specially indorsed to the Company except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank.

 

(f)           Jurisdiction; Governing Law of Accounts. The establishment and
maintenance of each Account and all interests, duties and obligations related
thereto shall be governed by the law of the State of New York and the
“securities intermediary’s jurisdiction” (within the meaning of Section 8-110 of
the UCC) shall be the State of New York. Terms used in this Section 8.01 without
definition have the meanings given to them in the UCC.

 

(g)          No Duties. The parties hereto acknowledge and agree that the
Intermediary shall not have any additional duties under this Agreement other
than those expressly set forth in this Section 8.01, and the Intermediary shall
satisfy those duties expressly set forth in this Section 8.01 so long as it acts
without gross negligence, fraud, reckless disregard or willful misconduct.
Without limiting the generality of the foregoing, the Intermediary shall not be
subject to any fiduciary or other implied duties, and the Intermediary shall not
have any duty to take any discretionary action or exercise any discretionary
powers. The Intermediary shall be subject to all of the rights, protections and
immunities given to the Collateral Agent hereunder, including indemnities.

 

(h)           Investment of Funds on Deposit in the Unfunded Exposure Account.
All amounts on deposit in the Unfunded Exposure Account shall be invested (and
reinvested) at the written direction of the Company (or the Portfolio Manager on
its behalf) delivered to the Collateral Agent in Eligible Investments; provided
that, following the occurrence and during the continuance of an Event of Default
or following a Market Value Event, all amounts on deposit in the Unfunded
Exposure Account shall be invested, reinvested and otherwise disposed of at the
written direction of the Administrative Agent delivered to the Collateral Agent.

 

(i)            Unfunded Exposure Account.

 

(i)          Amounts may be deposited into the Unfunded Exposure Account from
time to time in accordance with Section 4.05. Amounts shall also be deposited
into the Unfunded Exposure Account as set forth in Section 2.03(e).

 

(ii)         While no Event of Default has occurred and is continuing and no
Market Value Event has occurred and subject to satisfaction of the Borrowing
Base Test (after giving effect to such release), the Portfolio Manager may
direct, by means of an instruction in writing to the Intermediary (with a copy
to the Collateral Administrator), the release of funds on deposit in the
Unfunded Exposure Account (i) for the purpose of funding the Company’s unfunded
commitments with respect to Delayed Funding Term Loans and Revolving Loans, for
deposit into the Collection Account and (ii) so long as no Unfunded Exposure
Shortfall exists or would exist after giving effect to the withdrawal. Following
the occurrence and during the continuance of an Event of Default or following
the occurrence of a Market Value Event, at the written direction of the
Administrative Agent (at the direction of the Required Lenders) (with a copy to
the Collateral Administrator), the Intermediary shall transfer all amounts in
the Unfunded Exposure Account to the Collection Account to be applied pursuant
to Section 4.05. Upon the direction of the Company by means of an instruction in
writing to the Intermediary (with a copy to the Collateral Administrator, the
Collateral Agent and the Administrative Agent), any amounts on deposit in the
Unfunded Exposure Account in excess of outstanding funding obligations of the
Company shall be released to the Collection Account to prepay the outstanding
Advances.

 



 

 

 

- 55 -

 

SECTION 8.02.     Collateral Security; Pledge; Delivery.



 

(a)           Grant of Security Interest. As collateral security for the prompt
payment in full when due of all the Company’s obligations to the Agents and the
Lenders (collectively, the “Secured Parties”) under this Agreement
(collectively, the “Secured Obligations”), the Company hereby pledges to the
Collateral Agent and grants a continuing security interest in favor of the
Collateral Agent in all of the Company’s right, title and interest in, to and
under (in each case, whether now owned or existing, or hereafter acquired or
arising) all accounts, payment intangibles, general intangibles, chattel paper,
electronic chattel paper, instruments, deposit accounts, letter-of-credit
rights, investment property, and any and all other property of any type or
nature owned by it (all of the property described in this clause (a) being
collectively referred to herein as “Collateral”), including, without limitation:
(1) each Portfolio Investment, (2) all of the Company’s interests in the
Accounts and the Permitted Non-USD Currency Accounts and, in each case, all
investments, obligations and other property from time to time credited thereto,
(3) the Sale Agreement, any other Loan Document and all rights related to each
such agreement, (4) all other property of the Company and (5) all proceeds
thereof, all accessions to and substitutions and replacements for, any of the
foregoing, and all rents, profits and products of any thereof.

 

(b)          Delivery and Other Perfection. In furtherance of the collateral
arrangements contemplated herein, the Company shall (1) Deliver to the
Collateral Agent the Collateral hereunder as and when acquired by the Company;
(2) if any of the securities, monies or other property pledged by the Company
hereunder are received by the Company, forthwith take such action as is
necessary to ensure the Collateral Agent’s continuing perfected security
interest in such Collateral (including Delivering such securities, monies or
other property to the Collateral Agent); and (3) upon the reasonable request of
the Administrative Agent, deliver to the Administrative Agent, the Lenders and
the Collateral Agent, at the expense of the Company, legal opinions from
Company’s counsel or other counsel reasonably acceptable to the Administrative
Agent and the Lenders, as to the perfection and priority of the Collateral
Agent’s security interest in any of the Collateral.

 

(c)           Remedies, Etc. During the period in which an Event of Default
shall have occurred and be continuing, the Collateral Agent shall (but only if
and to the extent directed in writing by the Required Lenders) do any of the
following:

 

(i)            Exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Collateral) and also may, without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent’s or its designee’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Collateral Agent or a designee of the Collateral Agent
(acting at the direction of the Required Lenders) may deem commercially
reasonable. The Company agrees that, to the extent notice of sale shall be
required by law, at least ten (10) calendar days’ prior notice to the Company of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of the Collateral regardless of notice
of sale having been given. The Collateral Agent or its designee may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned;

 



 

 

 

- 56 -

 

(ii)          Transfer all or any part of the Collateral into the name of the
Collateral Agent or a nominee thereof;

 

(iii)         Enforce collection of any of the Collateral by suit or otherwise,
and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any obligations of any nature of any party with respect thereto;

 

(iv)         Endorse any checks, drafts, or other writings in the Company’s name
to allow collection of the Collateral;

 

(v)          Take control of any proceeds of the Collateral;

 

(vi)         Execute (in the name, place and stead of any of the Company)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral; and/or

 

(vii)        Perform such other acts as may be reasonably required to do to
protect the Collateral Agent’s rights and interest hereunder.

 

(d)          Compliance with Restrictions. The Company and the Portfolio Manager
agree that in any sale of any of the Collateral whenever an Event of Default
shall have occurred and be continuing, the Collateral Agent or its designee are
hereby authorized to comply with any limitation or restriction in connection
with such sale as it may be advised by counsel in writing is necessary in order
to avoid any violation of Applicable Law (including compliance with such
procedures as may restrict the number of prospective bidders and purchasers,
require that such prospective bidders and purchasers have certain
qualifications, and restrict such prospective bidders and purchasers to Persons
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such
Collateral), or in order to obtain any required approval of the sale or of the
purchaser by any governmental regulatory authority or official, and the Company
and the Portfolio Manager further agree that such compliance shall not, in and
of itself, result in such sale being considered or deemed not to have been made
in a commercially reasonable manner, nor shall the Collateral Agent be liable or
accountable to the Company or the Portfolio Manager for any discount allowed by
the reason of the fact that such Collateral is sold in good faith compliance
with any such limitation or restriction.

 

(e)           Private Sale. The Collateral Agent shall incur no liability as a
result of a sale of the Collateral, or any part thereof, at any private sale
pursuant to clause (c) above conducted in a commercially reasonable manner. The
Company and the Portfolio Manager hereby waive any claims against each Agent and
Lender arising by reason of the fact that the price at which the Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale.

 

(f)           Collateral Agent Appointed Attorney-in-Fact. The Company hereby
appoints the Collateral Agent as the Company’s attorney-in-fact (it being
understood that the Collateral Agent shall not be deemed to have assumed any of
the obligations of the Company by this appointment), with full authority in the
place and stead of the Company and in the name of the Company, from time to time
in the Collateral Agent’s discretion (exercised at the written direction of the
Administrative Agent or the Required Lenders, as the case may be), after the
occurrence and during the continuation of an Event of Default, to take any
action and to execute any instrument which the Administrative Agent or the
Required Lenders may deem necessary or advisable to accomplish the purposes of
this Agreement. The Company hereby acknowledges, consents and agrees that the
power of attorney granted pursuant to this clause is irrevocable during the term
of this Agreement and is coupled with an interest.

 



 

 

 

- 57 -

 

(g)           Further Assurances. The Company covenants and agrees that, from
time to time upon the request of the Collateral Agent (as directed by the
Administrative Agent), the Company will execute and deliver such further
documents, and do such other acts and things as the Collateral Agent (as
directed by the Administrative Agent) may reasonably request in order fully to
effect the purposes of this Agreement and to protect and preserve the priority
and validity of the security interest granted hereunder or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral; provided that no such document may alter the rights
and protections afforded to the Company or the Portfolio Manager herein.

 

(h)          Termination. Upon the payment in full of all Secured Obligations
and termination of the Financing Commitments, the security interest granted
herein shall automatically (and without further action by any party) terminate
and all rights to the Collateral shall revert to the Company. Upon any such
termination, the Collateral Agent will, at the Company’s sole expense, deliver
to the Company, or cause the Intermediary to deliver, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all of the Collateral held by the
Intermediary hereunder, and execute and deliver to the Company or its nominee
such documents as the Company shall reasonably request to evidence such
termination.

 

ARTICLE IX
THE AGENTS

 

SECTION 9.01.     Appointment of Administrative Agent and Collateral Agent.
  Each of the Lenders hereby irrevocably appoints each of the Administrative
Agent and the Collateral Agent (each, an “Agent” and collectively, the “Agents”)
as its agent and authorizes such Agents to take such actions on its behalf and
to exercise such powers as are delegated to such Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
Anything contained herein to the contrary notwithstanding, each Agent and each
Lender hereby agree that no Lender shall have any right individually to realize
upon any of the Collateral hereunder, it being understood and agreed that all
powers, rights and remedies hereunder with respect to the Collateral shall be
exercised solely by the Collateral Agent for the benefit of the Secured Parties
at the direction of the Administrative Agent.

 

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender (if applicable) as any other
Lender and may exercise the same as though it were not an Agent, and such
financial institution and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company as if it were not
an Agent hereunder.

 



 

 

 

- 58 -

 

No Agent or the Collateral Administrator shall have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except that the foregoing shall not limit any duty
expressly set forth in this Agreement to include such rights and powers
expressly contemplated hereby that such Agent is required to exercise as
directed in writing by (i) in the case of the Collateral Agent (A) in respect of
the exercise of remedies under Section 8.02(c), the Required Lenders, or (B) in
all other cases, the Administrative Agent or (ii) in the case of any Agent, the
Required Lenders (or such other number or percentage of Lenders as shall be
necessary under the circumstances as provided herein), and (c) except as
expressly set forth herein, no Agent shall have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Company that is communicated to or obtained by the financial institution serving
in the capacity of such Agent (except insofar as provided to it as Agent
hereunder) or any of its Affiliates in any capacity. No Agent shall be liable
for any action taken or not taken by it with the consent or at the request or
direction of the Administrative Agent (in the case of the Collateral
Administrator and the Collateral Agent only) or the Required Lenders (or such
other number or percentage of Lenders that shall be permitted herein to direct
such action or forbearance), in each case in the absence of its own gross
negligence, bad faith, fraud or willful misconduct. None of the Collateral
Agent, the Collateral Administrator or the Intermediary shall be deemed to have
knowledge of any Default, Event of Default, Market Value Event or failure of the
Borrowing Base Test unless and until a Responsible Officer has received written
notice thereof from the Company, a Lender or the Administrative Agent. None of
the Collateral Agent, the Collateral Administrator, the Intermediary or the
Administrative Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness,
genuineness, value or sufficiency of this Agreement, any other agreement,
instrument or document or the Collateral, or (v) the satisfaction of any
condition set forth herein, other than to confirm receipt of items expressly
required to be delivered to such Agent. None of the Collateral Agent, the
Collateral Administrator, the Intermediary or the Administrative Agent shall be
required to risk or expend its own funds in connection with the performance of
its obligations hereunder if it reasonably believes it will not receive
reimbursement therefor hereunder.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing reasonably believed by it in good
faith to be genuine and to have been signed or sent by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it in good faith to be made by the proper Person, and
shall not incur any liability for relying thereon. Each Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts in the absence of its own gross negligence, bad faith, fraud or
willful misconduct.

 

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Lenders,
the instruction of the Required Lenders shall govern. Neither the Collateral
Administrator nor the Collateral Agent shall have any duties or obligations
under or in respect of any other agreement (including any agreement that may be
referenced herein) to which it is not a party. The grant of any permissive right
or power to the Collateral Agent hereunder shall not be construed to impose a
duty to act.

 

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria or the Concentration Limitations in any instance, to determine if the
conditions of “Deliver” have been satisfied or otherwise to monitor or determine
compliance by any other Person with the requirements of this Agreement.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. No Agent shall be
responsible for any misconduct or negligence on the part of a non-Affiliated
sub-agent or attorney appointed by such Agent with due care. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through their respective Affiliates and the respective directors,
officers, employees, agents and advisors of such Person and its Affiliates (the
“Related Parties”) for such Agent. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent or Collateral Agent, as the case may
be.

 



 

 

 

- 59 -

 

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent, the
Intermediary and the Administrative Agent may resign at any time upon 30 days’
notice to each other agent, the Lenders, the Portfolio Manager and the Company.
Upon any such resignation, the Required Lenders shall have the right (with, so
long as no Event of Default has occurred and is continuing, the consent of the
Company and the Portfolio Manager) to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Collateral Administrator,
Collateral Agent, Intermediary or Administrative Agent, as applicable, gives
notice of its resignation, then the Administrative Agent may, on behalf of the
Lenders, appoint a successor which shall be a financial institution with an
office in New York, New York, or an Affiliate of any such financial institution.
If no successor shall have been so appointed by the Administrative Agent and
shall have accepted such appointment within sixty (60) days after the retiring
agent gives notice of its resignation, such agent may petition a court of
competent jurisdiction for the appointment of a successor. Upon the acceptance
of its appointment as Collateral Administrator, Intermediary, Administrative
Agent or Collateral Agent, as the case may be, hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring agent, and the retiring agent shall be
discharged from its duties and obligations hereunder. After the retiring agent’s
resignation hereunder, the provisions of this Article and Sections 5.03 and
10.04 shall continue in effect for the benefit of such retiring agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Collateral
Administrator, Intermediary, Administrative Agent or Collateral Agent, as the
case may be.

 

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent and the
Intermediary may be removed at any time with 30 days’ notice by the Company
(with the written consent of the Administrative Agent), with notice to the
Collateral Administrator, the Collateral Agent, the Intermediary, the Lenders
and the Portfolio Manager. Upon any such removal, the Company shall have the
right (with the written consent of the Administrative Agent) to appoint a
successor to the Collateral Agent, the Collateral Administrator and/or the
Intermediary, as applicable. If no successor to any such Person shall have been
so appointed by the Company and shall have accepted such appointment within
thirty (30) days after such notice of removal, then the Administrative Agent may
appoint a successor which shall be a financial institution with an office in New
York, New York, or an Affiliate of any such financial institution. Upon the
acceptance of its appointment as Collateral Administrator, Intermediary or
Collateral Agent, as the case may be, hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the removed agent, and the removed agent shall be discharged from its
duties and obligations hereunder. After the removed agent’s removal hereunder,
the provisions of this Article and Sections 5.03 and 10.04 shall continue in
effect for the benefit of such removed agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Collateral Administrator,
Intermediary or Collateral Agent, as the case may be.

 

Upon the request of the Company or the Administrative Agent or the successor
agent, such retiring or removed agent shall, upon payment of its charges then
unpaid, execute and deliver an instrument transferring to such successor agent
all the rights, powers and trusts of the retiring or removed agent, and shall
duly assign, transfer and deliver to such successor agent all property and money
held by such retiring or removed agent hereunder. Upon request of any such
successor agent, the Company and the Administrative Agent shall execute any and
all instruments for more fully and certainly vesting in and confirming to such
successor agent all such rights, powers and trusts.

 



 

 

 

- 60 -

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

 

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Intermediary be liable for special, punitive,
indirect or consequential loss or damage of any kind whatsoever (including lost
profits), even if such Agent, the Collateral Administrator or the Intermediary,
as the case may be, has been advised of such loss or damage and regardless of
the form of action.

 

Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.

 

Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.

 

Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder.

 

No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control. Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war. In connection with any payment,
the Collateral Agent and the Collateral Administrator are entitled to rely
conclusively on any instructions provided to them by the Administrative Agent.

 

The rights, protections and immunities given to the Agents in this Section 9.01
shall likewise be available and applicable to the Intermediary and the
Collateral Administrator.

 

SECTION 9.02.     Additional Provisions Relating to the Collateral Agent and the
Collateral Administrator.



 

(a)           Collateral Agent May Perform. The Collateral Agent shall from time
to time take such action (at the written direction of the Administrative Agent
or the Required Lenders) for the maintenance, preservation or protection of any
of the Collateral or of its security interest therein and the Administrative
Agent may direct the Collateral Agent in writing to take any action incidental
thereto; provided that in each case the Collateral Agent shall have no
obligation to take any such action in the absence of such direction and shall
have no obligation to comply with any such direction if it reasonably believes
that the same (1) is contrary to Applicable Law or (2) is reasonably likely to
subject the Collateral Agent to any loss, liability, cost or expense, unless the
Administrative Agent or the Required Lenders, as the case may be, issuing such
instruction make provision reasonably satisfactory to the Collateral Agent for
payment of same. With respect to other actions which are incidental to the
actions specifically delegated to the Collateral Agent hereunder, the Collateral
Agent shall not be required to take any such incidental action hereunder, but
shall be required to act or to refrain from acting (and shall be fully protected
in acting or refraining from acting) upon the written direction of the
Administrative Agent.

 



 

 

 

- 61 -

 

If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
shall request written instructions from the Administrative Agent as to the
course of action desired by it. The Collateral Agent shall be entitled to rely
on the advice of legal counsel and independent accountants in performing its
duties hereunder.

 

(b)          Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral if it
takes such action for that purpose as the Company reasonably requests at times
other than upon the occurrence and during the continuance of any Event of
Default, but failure of the Collateral Agent to comply with any such request at
any time shall not in itself be deemed a failure to exercise reasonable care.
The Collateral Agent will not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any liens thereon.

 

(c)           Collateral Agent Not Liable. Except to the extent arising from the
gross negligence, willful misconduct, criminal conduct, fraud or reckless
disregard of the Collateral Agent, the Collateral Agent shall not be liable by
reason of its compliance with the terms of this Agreement with respect to (1)
the investment of funds held thereunder in Eligible Investments (other than for
losses attributable to the Collateral Agent’s failure to make payments on
investments issued by the Collateral Agent, in its commercial capacity as
principal obligor and not as collateral agent, in accordance with their terms)
or (2) losses incurred as a result of the liquidation of any Eligible Investment
prior to its stated maturity.

 

(d)           Certain Rights and Obligations of the Collateral Agent. Without
further consent or authorization from any Lenders, the Collateral Agent may
execute any documents or instruments necessary to release any lien encumbering
any item of Collateral that is the subject of a sale or other disposition of
assets permitted by this Agreement or as otherwise permitted or required
hereunder or to which the Required Lenders have otherwise consented. Anything
contained herein to the contrary notwithstanding, in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, any Agent or Lender may be the purchaser of any or all of such Collateral
at any such sale and the Collateral Agent, as agent for and representative of
the Lenders (but not any Lender in its individual capacity unless the Required
Lenders shall otherwise agree), shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the purchaser at such sale.

 

(e)           Collateral Agent, Intermediary and Collateral Administrator Fees
and Expenses. The Company agrees to pay to the Collateral Agent, the
Intermediary and the Collateral Administrator such fees as the Administrative
Agent, the Collateral Agent, the Intermediary, the Collateral Administrator and
the Portfolio Manager, may agree in writing, subject to the Priority of
Payments. The Company further agrees to pay to the Collateral Agent, the
Intermediary and the Collateral Administrator, or reimburse the Collateral
Agent, the Intermediary and the Collateral Administrator for paying, reasonable
and documented out-of-pocket expenses, including attorney’s fees, in connection
with this Agreement and the transactions contemplated hereby, subject to the
Priority of Payments.

 



 

 

 

- 62 -

 

(f)           Execution by the Collateral Agent and the Collateral
Administrator. The Collateral Agent and the Collateral Administrator are
executing this Agreement solely in their capacity as Collateral Agent and
Collateral Administrator hereunder and in no event shall have any obligation to
make any Advance, provide any Advance or perform any obligation of the
Administrative Agent hereunder.

 

(g)          Reports by the Collateral Administrator. The Company hereby
appoints State Street Bank and Trust Company as Collateral Administrator and
directs the Collateral Administrator to prepare the reports substantially in the
form attached hereto as Exhibit B.

 

(h)          Information Provided to Collateral Agent and Collateral
Administrator. Without limiting the generality of any terms of this Section,
neither the Collateral Agent nor the Collateral Administrator shall have
liability for any failure, inability or unwillingness on the part of the
Portfolio Manager, the Administrative Agent, the Company or the Required Lenders
to provide accurate and complete information on a timely basis to the Collateral
Agent or the Collateral Administrator, as applicable, or otherwise on the part
of any such party to comply with the terms of this Agreement, and, absent gross
negligence, willful misconduct, criminal conduct, fraud or reckless disregard of
the Collateral Agent or the Collateral Administrator, as applicable, shall have
no liability for any inaccuracy or error in the performance or observance on the
Collateral Agent’s or Collateral Administrator’s, as applicable, part of any of
its duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.01.     Non-Petition; Limited Recourse. Each of the Collateral Agent,
the Intermediary, the Collateral Administrator, the Portfolio Manager and the
other parties hereto (other than the Administrative Agent acting at the
direction of the Required Lenders) hereby agrees not to commence, or join in the
commencement of, any proceedings in any jurisdiction for the bankruptcy,
winding-up or liquidation of the Company or any similar proceedings, in each
case prior to the date that is one year and one day (or if longer, any
applicable preference period plus one day) after the payment in full of all
amounts owing to the parties hereto. The foregoing restrictions are a material
inducement for the parties hereto to enter into this Agreement and are an
essential term of this Agreement. The Administrative Agent or the Company may
seek and obtain specific performance of such restrictions (including injunctive
relief), including, without limitation, in any bankruptcy, winding-up,
liquidation or similar proceedings. The Company shall promptly object to the
institution of any bankruptcy, winding-up, liquidation or similar proceedings
against it and take all necessary or advisable steps to cause the dismissal of
any such proceeding; provided that such obligation shall be subject to the
availability of funds therefor. Nothing in this Section 10.01 shall limit the
right of any party hereto to file any claim or otherwise take any action with
respect to any proceeding of the type described in this Section that was
instituted by the Company or against the Company by any Person other than a
party hereto.

 



 

 

 

- 63 -

 

Notwithstanding any other provision of this Agreement, no recourse under any
obligation, covenant or agreement of the Company or the Portfolio Manager
contained in this Agreement shall be had against any incorporator, stockholder,
partner, officer, director, member, manager, employee or agent of the Company,
the Portfolio Manager or any of their respective Affiliates (solely by virtue of
such capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Company
and (with respect to the express obligations of the Portfolio Manager hereunder)
the Portfolio Manager and that no personal liability whatever shall attach to or
be incurred by any incorporator, stockholder, officer, director, member,
manager, employee or agent of the Company, the Portfolio Manager or any of their
respective Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Company
or the Portfolio Manager contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by the Company or the Portfolio
Manager of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

 

SECTION 10.02.     Notices.   All notices and other communications in respect
hereof (including, without limitation, any modifications hereof, or requests,
waivers or consents hereunder) to be given or made by a party hereto shall be in
writing (including by electronic mail or other electronic messaging system of
.pdf or other similar files) to the other parties hereto at the addresses for
notices specified on the Transaction Schedule (or, as to any such party, at such
other address as shall be designated by such party in a notice to each other
party hereto). All such notices and other communications shall be deemed to have
been duly given when (a) transmitted by facsimile, (b) personally delivered, (c)
in the case of a mailed notice, upon receipt, or (d) in the case of notices and
communications transmitted by electronic mail or any other electronic messaging
system, upon delivery, in each case given or addressed as aforesaid.

 

SECTION 10.03.     No Waiver.   No failure on the part of any party hereto to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

SECTION 10.04.     Expenses; Indemnity; Damage Waiver; Right of Setoff.

 



(a)          The Company shall pay (1) all fees and reasonable and documented
out-of-pocket expenses incurred by the Agents, the Collateral Administrator, the
Intermediary and their Related Parties, including the fees, charges and
disbursements of outside counsel for each Agent and the Collateral
Administrator, and such other local counsel as required for the Agents and the
Collateral Administrator, collectively, in connection with the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (2) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Collateral Administrator and
the Lenders, including the fees, charges and disbursements of outside counsel
for each Agent, the Collateral Administrator and such other local counsel as
required for all of them, in connection herewith, including the enforcement or
protection of their rights in connection with this Agreement, including their
rights under this Section, or in connection with the Advances provided by them
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances.

 



 

 

  

- 64 -

 

(b)          The Company shall indemnify the Agents, the Collateral
Administrator, the Intermediary, the Lenders and their Related Parties (each
such Person being called an “Indemnitee”), against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable and documented out-of-pocket fees, charges
and disbursements of outside counsel for each Indemnitee and such other local
counsel as required for any Indemnitees, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (1) the
execution or delivery of this Agreement or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations (including, without limitation, any breach of any representation or
warranty made by the Company or the Portfolio Manager hereunder (for the
avoidance of doubt, after giving effect to any limitation included in any such
representation or warranty relating to materiality or causing a Material Adverse
Effect)) or the exercise of the parties thereto of their respective rights or
the consummation of the transactions contemplated hereby, (2) any Advance or the
use of the proceeds therefrom, or (3) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or is pursuing or defending any such action;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the bad faith, gross negligence, fraud,
reckless disregard or willful misconduct of such Indemnitee, (ii) a claim
brought against such Indemnitee for breach of such Indemnitee’s obligations
under this Agreement or the other Loan Documents, (iii) the performance of the
Portfolio Investments or (iv) a claim arising as a result of a dispute between
Indemnitees (other than (x) any dispute involving claims against the
Administrative Agent or the Lenders, in each case in their respective capacities
as such, and (y) claims arising out of any act or omission by the Company or its
Affiliates). This Section 10.04(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

(c)          To the extent permitted by Applicable Law, neither the Company nor
any Indemnitee shall assert, and each hereby waives, any claim against the
Company or any Indemnitee, as applicable, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement, instrument or transaction contemplated hereby, any
Advance or the use of the proceeds thereof.

 

(d)          If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Company against any of and all the
obligations of the Company now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this clause (d) are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 10.05.     Amendments.   No amendment, modification or waiver in respect
of this Agreement will be effective unless in writing (including, without
limitation, a writing evidenced by a facsimile transmission or electronic mail)
and executed by each of the Agents, the Collateral Administrator, the Required
Lenders and the Portfolio Manager; provided, however, that any amendment to this
Agreement that the Administrative Agent determines in its commercially
reasonable judgment is necessary to effectuate the purposes of Section 1.04
hereof following the occurrence and during the continuance of an Event of
Default or following the occurrence of a Market Value Event and which would not
result in an increase or decrease in the rights, duties or liabilities of the
Portfolio Manager shall not be required to be executed by the Portfolio Manager;
provided further that the Administrative Agent may waive any of the Eligibility
Criteria and the requirements set forth in Schedule 3 or Schedule 4 in its sole
discretion; provided further that none of the Collateral Agent, the Collateral
Administrator or the Intermediary shall be required to execute any amendment
that affects its rights, duties, protections or immunities; provided further
that any Material Amendment shall require the prior written consent of each
Lender affected thereby; provided, further that if any Lender wishes to assign
rights and obligations under this Agreement other than its rights and
obligations with respect to the Revolving Amount separately from its rights and
obligations with respect to the Revolving Amount, any amendment to this
Agreement that the Administrative Agent determines in its commercially
reasonable judgment is necessary to permit the assignment of rights and
obligations of such Lender other than its rights and obligations with respect to
the Revolving Amount separately from its rights and obligations with respect to
the Revolving Amount (including, without limitation, by creating two separate
loan tranches) and which would not (i) result in an increase or decrease in the
rights, duties or liabilities of the Portfolio Manager, (ii) modify the interest
rate or stated commitment fees or prepayment premiums applicable to the
Advances, (iii) impose additional fees on the Company or require the Company to
pay out-of-pocket expenses with respect to the implementation of such amendment,
(iv) impose any increased or new legal or regulatory burden on the Company or
the Portfolio Manager or (v) affect the permitted amount or timing of Permitted
Distributions shall not be required to be executed by the Portfolio Manager.

 



 

 

 

- 65 -

 

SECTION 10.06.     Successors; Assignments.

 



(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Portfolio Manager, the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Company without such consent shall be
null and void) and the Portfolio Manager may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent. Except as expressly set forth herein, nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)          Subject to the conditions set forth below, any Lender may assign to
any other Person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Financing Commitment and the
Advances at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld) of the Administrative Agent and the Company;
provided that the consent of the Company shall not be required for an assignment
to any bank, Permitted Insurance Company or broker-dealer except that the
consent of the Company shall be required for an assignment of any or all of the
Revolving Amount to a bank or broker-dealer that is not a Permitted Revolver
Assignee; provided, further, that no consent of the Administrative Agent (in the
case of the initial Lender only) or the Company shall be required for an
assignment of any Financing Commitment to an assignee that is a Lender (or any
Affiliate thereof) with a Financing Commitment immediately prior to giving
effect to such assignment; provided, further, that, following the occurrence and
during the continuance of an Event of Default or following the occurrence of a
Market Value Event, a Lender may assign its rights and obligations under this
Agreement (including all or a portion of its Financing Commitment and the
Advances at the time owing to it) to any person without the consent of the
Company or (in the case of the initial Lender) the Administrative Agent.

 

Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; and (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent.

 



 

 

 

- 66 -

 

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections 5.03 and 10.04).

 

The Administrative Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices a copy of each assignment and assumption
delivered to it and the Register. The entries in the Register shall be
conclusive absent manifest error, and the parties hereto shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, any
Lender and the Portfolio Manager, at any reasonable time and from time to time
upon reasonable prior notice. Upon its receipt of a duly completed assignment
and assumption executed by an assigning Lender and an assignee, the
Administrative Agent shall accept such assignment and assumption and record the
information contained therein in the Register.

 

(c)          Any Lender may sell participations to one or more banks or other
entities (a “Lender Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Financing Commitment and the Advances owing to it); provided that (1) such
Lender’s obligations under this Agreement shall remain unchanged, (2) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (3) the Company, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement;
provided, further, that, so long as no Event of Default shall have occurred and
be continuing and no Market Value Event shall have occurred, if any such Lender
Participant is not a bank, a Permitted Insurance Company or broker-dealer, the
consent of the Company to such sale will be required. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Lender Participant, agree to any
Material Amendment that affects such Lender Participant.

 

(d)          Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Company, maintain a register on which it enters
the name and address of each Lender Participant and the principal amounts (and
stated interest) of each Lender Participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Lender Participant or any
information relating to a Lender Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 



 

 

 

- 67 -

 

(e)           The Company agrees that each Lender Participant shall be entitled
to the benefits of Sections 3.01(e), 3.01(f) and 3.03 (subject to the
requirements and limitations therein, including the requirements under Section
3.03(f) (it being understood that the documentation required under Section
3.03(f) shall be delivered to the Lender that sells the participation)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Lender Participant
(A) agrees to be subject to the provisions of Section 3.01(f) relating to
replacement of Lenders as if it were an assignee under paragraph (b) of this
Section 10.06 and (B) shall not be entitled to receive any greater payment under
Sections 3.01(e), 3.01(f) and 3.03, with respect to any participation, than the
Lender that sells the participation would have been entitled to receive, except
to the extent such entitlement to receive a greater payment results from a
Change in Law that occurs after the Lender Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Company’s
request and expense, to use reasonable efforts to cooperate with the Company to
effectuate the replacement of Lenders provisions set forth in Section 3.01(f)
with respect to any Lender Participant.

 

(f)           Notwithstanding anything in this Section 10.06 to the contrary,
the aggregate number of assignees and Lender Participants, collectively, of any
Lender (excluding Affiliates of such Lender) shall not exceed eight.

 

SECTION 10.07.     Governing Law; Submission to Jurisdiction; Etc.



 

(a)           Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York.

 

(b)          Submission to Jurisdiction. With respect to any suit, action or
proceedings relating to this Agreement (collectively, “Proceedings”), each party
hereto irrevocably (i) submits to the non-exclusive jurisdiction of the courts
of the State of New York and the United States District Court located in the
Borough of Manhattan in New York City and (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Agreement precludes any party hereto from bringing Proceedings
in any other jurisdiction, nor will the bringing of Proceedings in any one or
more jurisdictions preclude the bringing of Proceedings in any other
jurisdiction.

 

(c)          Waiver of Jury Trial. EACH OF THE PARTIES HERETO AND THE
ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 10.08.     Interest Rate Limitation.   Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Advance,
together with all fees, charges and other amounts which are treated as interest
on such Advance under Applicable Law (collectively the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Advance in
accordance with Applicable Law, the rate of interest payable in respect of such
Advance hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Advance but were not
payable as a result of the operation of this Section 10.08 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Advances
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 



 

 

 

- 68 -

 

SECTION 10.09.     PATRIOT Act.   Each Lender and Agent that is subject to the
requirements of the PATRIOT Act hereby notifies the Company that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender or
Agent to identify the Company in accordance with the PATRIOT Act.

 

SECTION 10.10.     Counterparts.  This Agreement may be executed in any number
of counterparts by facsimile or other written form of communication, each of
which shall be deemed to be an original as against the party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.

  

SECTION 10.11.     Headings.   Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under this Agreement may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(1) a reduction in full or in part or cancellation of any such liability;

 

(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

 

(3) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

 

As used herein:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 



 

 

 

- 69 -

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

[remainder of page intentionally blank]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



  CCT SE I LLC, as Company             By       Name:     Title:  

 

 



 

CORPORATE CAPITAL TRUST, INC., as Portfolio Manager

          By       Name:     Title:  

 





 

 



  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent          
By       Name:     Title:  

 





 

 



  STATE STREET BANK AND TRUST COMPANY, as Collateral Agent           By      
Name:     Title:  

 

 

  STATE STREET BANK AND TRUST COMPANY, as Intermediary           By       Name:
    Title:  





 

 



  STATE STREET BANK AND TRUST COMPANY, as Collateral Administrator           By
      Name:     Title:  

 

 

  The Lenders       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender        
  By       Name:     Title:  

 





 

 

SCHEDULE 1

 

Transaction Schedule

 

1.

Lenders

 

Financing Commitment (as reduced from time to time pursuant to Section 4.07)

 

  JPMorgan Chase Bank, National Association

Prior to an Accordion Date: 

U.S. $300,000,000 

After an Accordion Date, if any: U.S. $300,000,000 plus the principal amount of
each Accordion Option up to U.S. $400,000,000 

        2. Scheduled Termination Date: November 29, 2020       3. Interest Rates
          Applicable Margin for Advances:

With respect to interest based on the LIBO Rate, 3.00% per annum (subject to
increase in accordance with Section 3.01(b)). 

With respect to interest based on the Base Rate, 3.00% per annum (subject to
increase in accordance with Section 3.01(b)). 

      4. Account Numbers           Securities Accounts:           Custodial
Account: 10701050-1   Collection Account: 10701050   MV Cure Account: 10701050-2
  Unfunded Exposure Account: 10701050-3         Deposit Accounts:          
Custodial Account: 10701050-1D   Collection Account: 10701050-D   MV Cure
Account: 10701050-2D   Unfunded Exposure Account: 10701050-3D       5. Market
Value Trigger: 141.84%       6. Market Value Cure Level: 145.99%       7.
Purchases of Restricted Securities           Notwithstanding anything herein to
the contrary, no Portfolio Investment may constitute, at the time of initial
purchase, a Restricted Security. As used herein, “Restricted Security” means any
security that forms part of a new issue of publicly or privately issued
securities (a) with respect to which an Affiliate of any Lender that is a
“broker” or a “dealer”, within the meaning of the Securities Exchange Act of
1934, participated in the distribution as a member of a selling syndicate or
group within 30 days of the proposed purchase by the Company and (b) which the
Company proposes to purchase from any such Affiliate of any Lender.

 



 

 

- 2 -

 

Addresses for Notices

 

The Company: CCT SE I LLC

Attn: Bradley Yochum 

Email: Bradley.Yochum@CNL.com 

      The Portfolio Manager: Corporate Capital Trust, Inc.

Attn: Bradley Yochum 

Email: Bradley.Yochum@CNL.com 

      The Administrative Agent:

JPMorgan Chase Bank, National Association 

c/o JPMorgan Services Inc. 

500 Stanton Christiana Rd.,
3rd Floor 

Newark, Delaware 19713 

Attention: Ryan Hanks 

Telephone: (302) 634-2030

 

       

with a copy to

 

   

JPMorgan Chase Bank, National Association 

383 Madison Ave. 

New York, New York 10179

 

Attention: Louis Cerrotta 

Telephone: 212-622-7092 

Email: 

louis.cerrotta@jpmorgan.com 

larry.w.wise@jpmorgan.com 

Ji.Han@jpmchase.com 

ruchira.patel@jpmorgan.com 

Jason.E.Adler@jpmchase.com 

Allison.Shapiro@jpmorgan.com 

Ravi.d.Sarawgi@jpmorgan.com 

Arthur.Flynn@jpmorgan.com 

ct.financing.requests@jpmorgan.com 

de_custom_business@jpmorgan.com 

Jacob.s.pollack@jpmorgan.com 

      The Collateral Agent:

State Street Bank and Trust Company 

1 Iron Street 

Boston Massachusetts 02210 

Attention: Scott Berry 

Telephone: (617) 662-9840 

Email: scott.berry@statestreet.com

      The Intermediary:

State Street Bank and Trust Company 

1 Iron Street 

Boston Massachusetts 02210

Attention: Scott Berry 

Telephone: (617) 662-9840 

Email: scott.berry@statestreet.com 

      The Collateral Administrator:

State Street Bank and Trust Company 

1 Iron Street 

Boston Massachusetts 02210

Attention: Scott Berry 

Telephone: (617) 662-9840 

Email: scott.berry@statestreet.com 

 





 

 

- 3 -

 

JPMCB:

JPMorgan Chase Bank, National Association 

c/o JPMorgan Services Inc. 

500 Stanton Christiana Rd.,
3rd Floor 

Newark, Delaware 19713 

Attention: Robert Nichols 

Facsimile: (302) 634-1092

 

       

with a copy to:

 

JPMorgan Chase Bank, National Association 

383 Madison Ave. 

New York, New York 10179

 

 

 

Attention: Louis Cerrotta 

Telephone: 212-622-7092

 

      Each other Lender: The address (or facsimile number or electronic mail
address) provided by it to the Administrative Agent.  

 



 

 

SCHEDULE 2

 

Contents of Notices of Acquisition

 

Each Notice of Acquisition shall include the following information for the
related Portfolio Investment(s):

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Attention: Ryan Hanks
Email: ryan.j.hanks@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: Louis Cerrotta
Email: louis.cerrotta@jpmorgan.com 

larry.w.wise@jpmorgan.com
Ji.Han@jpmchase.com
ruchira.patel@jpmorgan.com
Jason.E.Adler@jpmchase.com
Allison.Shapiro@jpmorgan.com
Ravi.d.Sarawgi@jpmorgan.com
Arthur.Flynn@jpmorgan.com
ct.financing.requests@jpmorgan.com
de_custom_business@jpmorgan.com
Jacob.s.pollack@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention: Ryan Hanks

 





 

 

- 2 -

 

cc:

 

State Street Bank and Trust Company, as Collateral Agent

 

State Street Bank and Trust Company, as Collateral Administrator

 

Ladies and Gentlemen:

 

Reference is hereby made to the Loan and Security Agreement, dated as of
November 29, 2016 (as amended, the “Agreement”), among CCT SE I LLC, as borrower
(the “Company”), JPMorgan Chase Bank, National Association, as administrative
agent (the “Administrative Agent”), Corporate Capital Trust, Inc., as portfolio
manager (the “Portfolio Manager”), the lenders party thereto and the collateral
agent, collateral administrator and intermediary party thereto. Capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings given such terms in the Agreement.

 

Pursuant to the Agreement, the Portfolio Manager hereby [requests approval for
the Company to acquire][notifies the Administrative Agent of the Company’s
intention to acquire] the following Portfolio Investment(s):

 

Obligor Identifier (LoanX or CUSIP) Tranche Type (1st lien, 2nd lien) Notional
Maturity Date Currency Type ID Jurisdiction Spot Rate Fixed Spread LIBOR Floor
Price Moody’s Industry Classification1 Proposed Settlement Date                
                                           

 

To the extent available, we have included herewith (1) the material underlying
instruments (including the collateral and security documents) relating to each
such Portfolio Investment, (2) an audited financial statement for the previous
most recently ended three years of the obligor of each such Portfolio
Investment, to the extent available, or alternatively a quality of earnings
report prepared by an accredited accounting firm, (3) to the extent available,
the quarterly statements of the obligor of each such Portfolio Investment for
the current fiscal year and the immediately preceding fiscal year, (4) final
investment committee memo (with redactions of confidential information as the
Company (or the Portfolio Manager on its behalf) deems appropriate and (5)
forecasted financials for 1 year (or longer, if prepared). The Portfolio Manager
acknowledges that it will provide such other information from time to time
reasonably requested by the Administrative Agent so long as such information is
within the possession of the Portfolio Manager or may be obtained with neither
undue burden nor expense.2

 

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement are satisfied.

 



 



1 Per Schedule 6 of the Agreement. 

2 Company to deliver pre-signed assignment agreement if the Portfolio Manager
and the administrative agent for the proposed Portfolio Investment are
affiliates.



 





 

 

- 3 -

 



  Very truly yours,        

Corporate Capital Trust, Inc., as Portfolio Manager

        By     Name:   Title:

 





 

 

SCHEDULE 3

 

Eligibility Criteria

 

1.Such obligation is a Loan or a corporate debt security and is not a Synthetic
Security, a Zero-Coupon Security, a Structured Finance Obligation, a
Participation Interest or a Letter of Credit.

 

2.Such obligation does not require the making of any future advance or payment
by the Company to the issuer thereof or any related counterparty except in
connection with a Delayed Funding Term Loan or a Revolving Loan.

 

3.Such obligation is eligible to be entered into by, sold or assigned to the
Company and pledged to the Collateral Agent.

 

4.Such obligation is denominated and payable in an Eligible Currency and
purchased at a price that is at least 80% of the par amount of such obligation.

 

5.Such obligation is issued by a company organized in an Eligible Jurisdiction.

 

6.It is an obligation upon which no payments are subject to deduction or
withholding for or on account of any withholding Taxes imposed by any
jurisdiction unless the related obligor is required to make “gross-up” payments
that cover the full amount of any such withholding Taxes (subject to customary
conditions to such payments which the Company (or the Portfolio Manager on
behalf of the Company) in its good faith reasonable judgment expects to be
satisfied).

 

7.Such obligation is not subject to an event of default (as defined in the
underlying instruments for such obligation) in accordance with its terms
(including the terms of its underlying instruments after giving effect to any
grace and/or cure period set forth in the related loan agreement, but not to
exceed five (5) days) and no Indebtedness of the obligor thereon ranking pari
passu with or senior to such obligation is in default with respect to the
payment of principal or interest or is subject to any other event of default
that would trigger a default under the related loan agreement (after giving
effect to any grace and/or cure period set forth in the related loan agreement,
but not to exceed five (5) days) (a “Defaulted Obligation”).

 

8.The timely repayment of such obligation is not subject to non-credit-related
risk as determined by the Portfolio Manager in its good faith and reasonable
judgment.

 

9.It is not at the time of purchase or commitment to purchase the subject of an
offer other than an offer pursuant to the terms of which the offeror offers to
acquire a debt obligation in exchange for consideration consisting solely of
cash in an amount equal to or greater than the full face amount of such debt
obligation plus any accrued and unpaid interest.

 

10.Such obligation is not an equity security and does not provide, on the date
of acquisition, for conversion or exchange at any time over its life into an
equity security.

 

11.Such obligation provides for periodic payments of interest thereon in cash at
least semi-annually.

 

12.Such obligation will not cause the Company or the pool of Collateral to be
required to register as an investment company under the Investment Company Act
of 1940, as amended.

 



 

 

 

- 2 - 

 

The following capitalized terms used in this Schedule 3 shall have the meanings
set forth below:

 

“Eligible Currency” means U.S. dollars, Euros, GBP, AUD, NZD and CAD.

 

“Eligible Jurisdictions” means the United States and any State therein, Bermuda,
the Cayman Islands, Canada, United Kingdom, Australia, New Zealand and any Euro
Zone country.

 

“Letter of Credit” means a facility whereby (i) a fronting bank (“LOC Agent
Bank”) issues or will issue a letter of credit (“LC”) for or on behalf of a
borrower pursuant to an underlying instrument, (ii) if the LC is drawn upon, and
the borrower does not reimburse the LOC Agent Bank, the lender/participant is
obligated to fund its portion of the facility and (iii) the LOC Agent Bank
passes on (in whole or in part) the fees and any other amounts it receives for
providing the LC to the lender/participant.

 

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities.

 

“Synthetic Security” means a security or swap transaction, other than a
participation interest or a letter of credit, that has payments associated with
either payments of interest on and/or principal of a reference obligation or the
credit performance of a reference obligation.

 

“Zero-Coupon Security” means any debt security that by its terms (a) does not
bear interest for all or part of the remaining period that it is outstanding or
(b) pays interest only at its stated maturity.

 

 

 

 

SCHEDULE 4

 

Concentration Limitations

 

The “Concentration Limitations” shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments owned (or in relation to a
proposed purchase of a Portfolio Investment, proposed to be owned) by the
Company comply with all the requirements set forth below:

 

1.Portfolio Investments issued by a single obligor and its affiliates may not
exceed an aggregate principal balance equal to 5.0% of the Collateral Principal
Amount (or, prior to the end of the Ramp-Up Period, $25,000,000); provided that
Portfolio Investments issued by two (2) obligors and their respective affiliates
may each constitute up to an aggregate principal balance equal to 6.0% of the
Collateral Principal Amount (or, prior to the end of the Ramp-Up Period,
$30,000,000). Notwithstanding the foregoing, no obligor shall deemed an
affiliate of any person solely because they are under the control of the same
private equity sponsor or similar sponsor or because such obligor is owned by a
common holding company with an obligor of another obligation so long as the
collateral securing such loans is not common.

 

2.Not less than 70% of the Collateral Principal Amount may consist of Senior
Secured Loans and cash and Eligible Investments on deposit in the Account as
Principal Proceeds.

 

3.Not more than 30% of the Collateral Principal Amount may consist of Second
Lien Loans and Mezzanine Obligations;

 

4.Not more than 15% of the Collateral Principal Amount may consist of Mezzanine
Obligations;

 

5.Not more than 20% of the Collateral Principal Amount may consist of Portfolio
Investments that are issued by obligors that belong to the same Moody’s Industry
Classification, as determined by the Portfolio Manager in its commercially
reasonable discretion; provided that Portfolio Investments that are issued by
obligors that belong to one Moody’s Industry Classification may constitute up to
25% of the Collateral Principal Amount. As used herein, “Moody’s Industry
Classifications” means the industry classifications set forth in Schedule 6
hereto, as such industry classifications shall be updated at the option of the
Portfolio Manager (with the consent of the Administrative Agent) if Moody’s
publishes revised industry classifications.

 

6.Not more than an aggregate of 15% of the Collateral Principal Amount may
consist of Portfolio Investments denominated in a Permitted Non-USD Currency.

 

7.Not more than an aggregate of 15% of the Collateral Principal Amount may
consist of Portfolio Investments whose obligors are organized in Eligible
Jurisdictions other than the United States.

 

8.The Unfunded Exposure Amount shall not exceed 10% of the Collateral Principal
Amount.

 

For the purposes of clauses 1 through 7 above, the principal amount of the
applicable Portfolio Investment shall including the funded and unfunded balance
on any Delayed Funding Term Loan or Revolving Loan, as applicable, as of such
date.

 

 

 

 

SCHEDULE 5

 

Initial Portfolio Investments

 

Issuer Asset Type (KKR) Lien
Type Notional Currency Issuer Domicile Moody Industry Fixed Rate Floating Spread
Floor Spread Maturity
Date Abaco Systems, Inc Term Loan First Lien 10,000,000 USD USA High Tech
Industies   1.00% 6.00% 12/7/2021 Abaco Systems, Inc Term Loan Second Lien
15,000,000 USD USA High Tech Industies   1.00% 10.50% 6/7/2022 Agro Merchants
NAI Holdings, LLC Term Loan First Lien 25,000,000 USD USA Transportation: Cargo
  1.00% 7.00% 10/1/2020 Alion Science & Technology Corp Bond NA 25,000,000 USD
USA Aerospace & Defense 11.00%     8/19/2022 Belk Inc Term Loan Second Lien
30,000,000 USD USA Retail 10.50%     6/12/2023 Casual Dining Group Ltd Term Loan
First Lien 25,000,000 GBP UK Beverage, Food & Tobacco   0.00% 8.25% 12/11/2020
Exemplis Corp Term Loan First Lien 25,000,000 USD USA Capital Equipment   1.00%
6.50% 3/23/2022 JHT Holdings Inc Term Loan First Lien 25,000,000 USD USA
Transportation: Cargo   1.00% 8.50% 5/4/2022 MCS AMS Sub-Holdings LLC Term Loan
First Lien 25,000,000 USD USA Services: Business   1.00% 6.50% 10/15/2019
MedAssets Inc Term Loan Second Lien 25,000,000 USD USA Healthcare &
Pharmaceuticals   1.00% 9.75% 4/20/2023 New Enterprise Stone & Lime Co Inc Term
Loan First Lien 30,000,000 USD USA Construction & Building   1.00% 8.00%
3/19/2021 P&L Development LLC Term Loan First Lien 25,000,000 USD USA Healthcare
& Pharmaceuticals     8.50% 5/1/2020 Petrochoice Holdings Inc Term Loan Second
Lien 25,000,000 USD USA Consumer goods: non-durable   1.00% 8.75% 8/21/2023
Waste Pro USA Inc Term Loan First Lien 25,000,000 USD USA Environment Industries
  1.00% 7.50% 10/15/2020 Willbros Group Inc Term Loan First Lien 25,000,000 USD
USA Utilities: Oil & Gas   1.25% 9.75% 12/15/2019

 

 

 

 

SCHEDULE 6

 

Moody’s Industry Classifications Industry
Code Description 1 Aerospace & Defense 2 Automotive 3 Banking, Finance,
Insurance & Real Estate 4 Beverage, Food & Tobacco 5 Capital Equipment 6
Chemicals, Plastics & Rubber 7 Construction & Building 8 Consumer goods: Durable
9 Consumer goods: Non-durable 10 Containers, Packaging & Glass 11 Energy:
Electricity 12 Energy: Oil & Gas 13 Environmental Industries 14 Forest Products
& Paper 15 Healthcare & Pharmaceuticals 16 High Tech Industries 17 Hotel, Gaming
& Leisure 18 Media: Advertising, Printing & Publishing 19 Media: Broadcasting &
Subscription 20 Media: Diversified & Production 21 Metals & Mining 22 Retail 23
Services: Business 24 Services: Consumer 25 Sovereign & Public Finance 26
Telecommunications 27 Transportation: Cargo 28 Transportation: Consumer 29
Utilities: Electric 30 Utilities: Oil & Gas 31 Utilities: Water 32 Wholesale

 

 

 

 

EXHIBIT A

 

Form of Request for Advance

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Attention: Ryan Hanks
JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: Louis Cerrotta
Email:    louis.cerrotta@jpmorgan.com

larry.w.wise@jpmorgan.com
Ji.Han@jpmchase.com
ruchira.patel@jpmorgan.com
Jason.E.Adler@jpmchase.com
Allison.Shapiro@jpmorgan.com
Ravi.d.Sarawgi@jpmorgan.com
Arthur.Flynn@jpmorgan.com
ct.financing.requests@jpmorgan.com
de_custom_business@jpmorgan.com
Jacob.s.pollack@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention: Robert Nichols

 

cc: 

 

State Street Bank and Trust Company, as Collateral Agent

 

State Street Bank and Trust Company, as Collateral Administrator

 

Ladies and Gentlemen:

 

Reference is hereby made to the Loan and Security Agreement, dated as of
November 29, 2016 (as amended, the “Agreement”), among CCT SE I LLC, as borrower
(the “Company”), JPMorgan Chase Bank, National Association, as administrative
agent (the “Administrative Agent”), Corporate Capital Trust, Inc., as portfolio
manager (the “Portfolio Manager”), the lenders party thereto, and the collateral
agent, collateral administrator and intermediary party thereto. Capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings given such terms in the Agreement.

 



 

 

 

- 2 -

 

Pursuant to the Agreement, you are hereby notified of the following:

 

(1)       The Company hereby requests an Advance under Section 2.03 of the
Agreement to be funded on [____________].

 

(2)       The aggregate amount of the Advance requested hereby is
U.S.$[_________].3

 

(3)       The proposed purchases (if any) relating to this request are as
follows:

 

Security Par Price Purchased Interest (if any)                

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) and/or to an Advance set forth in Section 1.03 of the Agreement
have been satisfied or waived as of the related Trade Date (and shall be
satisfied or waived as of the related Settlement Date) and/or Advance date, as
applicable.



        Very truly yours,       CCT SE I LLC         By     Name:
Title:

 



 



3 Note: The requested Advance shall be in an amount such that, after giving
effect thereto and the related purchase of the applicable Portfolio
Investment(s) (if any), the Borrowing Base Test is satisfied. 

 



 

 

  

EXHIBIT B

 

Form of Reports

 



 

 

